CREDIT AGREEMENT

Dated as of July 1, 2005

AMENDED AND RESTATED as of December 12, 2005

                    CHEMTURA CORPORATION, a Delaware corporation (the
"Company"), the Subsidiary Guarantors (as hereinafter defined), the banks,
financial institutions and other institutional lenders (the "Initial Lenders")
and issuers of letters of credit ("Initial Issuing Banks") listed on Schedule I
hereto, and CITIBANK, N.A. ("Citibank"), as agent (the "Agent") for the Lenders
(as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

                    SECTION 1.01. Certain Defined Terms..  As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

          "Acquisition" means the Company's acquisition of the Great Lakes.

          "Advance" means an advance by a Lender to any Borrower as part of a
Borrowing made pursuant to Section 2.01(a) and refers to a Base Rate Advance or
a Eurocurrency Rate Advance (each of which shall be a "Type" of Advance) and,
for purposes of the definition of "Required Lenders" and Section 6.01, includes
the acceptance or purchase of a Bankers' Acceptance or a BA Equivalent Note
pursuant to Section 2.01(c).

          "Affiliate" means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

          "Agent's Account" means (a) in the case of Advances denominated in
Dollars, the account of the Agent maintained by the Agent at Citibank at its
office at Two Penns Way, New Castle, Delaware 19720, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Sub-Agent designated in writing from
time to time by the Agent to the Company and the Lenders for such purpose and
(c) in any such case, such other account of the Agent as is designated in
writing from time to time by the Agent to the Company and the Lenders for such
purpose.

          "Applicable Lending Office" means, with respect to each Lender, such
Lender's Domestic Lending Office in the case of a Base Rate Advance, such
Lender's Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance
and such Lender's Canadian Lending Office in the case of an advance by way of a
Bankers' Acceptance or BA Equivalent Note.

          "Applicable Margin" means as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:



Public Debt Rating

S&P/Moody's

Applicable Margin for

Base Rate Advances

Applicable Margin for

Eurocurrency Rate Advances

Applicable Margin for Bankers' Acceptances and BA Equivalent Notes

Level 1

BBB or Baa2 or above

0.000%

0.500%



0.500%

Level 2

BBB- or Baa3

0.000%

0.600%



0.600%

Level 3

BB+ and Ba1

0.000%

0.800%



0.800%

Level 4

BB or Ba2

0.250%

1.250%



1.250%

Level 5

Lower than Level 4

0.600%

1.600%



1.600%



          "Applicable Percentage" means, as of any date a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

Public Debt Rating

S&P/Moody's

Applicable

Percentage

Level 1

BBB or Baa2 or above

0.125%

Level 2

BBB- or Baa3

0.150%

Level 3

BB+ and Ba1

0.200%

Level 4

BB or Ba2

0.250%

Level 5

Lower than Level 4

0.4000%

          "Assignment and Acceptance" means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.

          "Assuming Lender" has the meaning specified in Section 2.18(d).

          "Assumption Agreement" has the meaning specified in Section
2.18(d)(ii).

          "Available Amount" of any Letter of Credit means, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing).

          "BA Commitment" means, with respect to any Canadian Lender at any
time, the amount set forth opposite such Lender's name on Schedule I hereto, or
any written amendment, supplement or modification hereto, under the caption "BA
Commitment" or, if such Lender has entered into one or more Assignment and
Acceptances, set forth for such Lender in the Register maintained by the Agent
pursuant to Section 9.07(d) as such Lender's "BA Commitment", as such amount may
be reduced at or prior to such time pursuant to Section 2.05.

          "BA Equivalent Note" has the meaning specified in Section 2.19(a).

          "BA Lender" means any Canadian Lender that is a bank chartered under
the Bank Act (Canada) or that is an authorized foreign bank thereunder and which
stamps and accepts bankers' acceptances.

          "BA Rate" means:

     (a)     for each Schedule I Lender, and in respect of each BA Equivalent
Note, the average rate (calculated on an annual basis of a year of 365 days and
rounded up to the nearest multiple of 1/4 of 1%, if such average is not such a
multiple) for Canadian Dollar bankers' acceptances having a comparable term that
appears on the Reuters Screen CDOR Page (or such other page as is a replacement
page for such bankers' acceptances) at 10:00 A.M. (New York City time) or, if
such rate is not available at such time, the applicable discount rate in respect
of such Bankers' Acceptances or BA Equivalent Notes shall be the average (as
determined by the Sub-Agent) of the respective percentage discount rates
(calculated on an annual basis of 365 days and rounded up to the nearest
multiple of 1/4 of 1%, if such average is not such a multiple), quoted to the
Sub-Agent by each Schedule I Reference Lender as the discount rate at which such
Lender would purchase, as of 10:00 A.M. (New York City time) on the date of such
Drawing, its own bankers' acceptances having an aggregate Face Amount equal to
and with a term to maturity the same as the Bankers' Acceptances and BA
Equivalent Notes to be acquired by such Lender as part of such Drawing; and

     (b)     for each Schedule II/III Lender and any other Lender or Person, the
average rate determined by the Sub-Agent pursuant to clause (a) plus 0.1%.

          "Bankers' Acceptance" has the meaning specified in Section 2.01(c).

          "Bankruptcy Law" means any proceeding of the type referred to in
Section 6.01(e) or Title 11, U.S. Code, or any similar foreign, federal or state
law for the relief of debtors.

          "Base Rate" means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest
of:

     (a)     the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank's base rate;

     (b)     the sum (adjusted to the nearest 1/4 of 1% or, if there is no
nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum,
plus (ii) the rate obtained by dividing (A) the latest three-week moving average
of secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month U.S. dollar non-personal time deposits in
the United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring U.S. dollar deposits of Citibank in
the United States; and

     (c)    1/2 of one percent per annum above the Federal Funds Rate.

          "Base Rate Advance" means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(i).

          "Borrowers" means, collectively, the Company and the Designated
Subsidiaries from time to time.

          "Borrowing" means (i) a borrowing consisting of simultaneous Advances
of the same Type made by each of the Lenders and (ii) a borrowing consisting of
simultaneous Bankers' Acceptances and BA Equivalent Notes accepted, purchased,
maintained or otherwise made or made by each of the Canadian Lenders.

          "Borrowing Minimum" means, in respect of Advances denominated in
Dollars, $5,000,000, in respect of Advances denominated in any Committed
Currency, the approximate Equivalent of $5,000,000 in such Committed Currency,
rounded to the nearest 1,000,000 units of such Committed Currency.

          "Borrowing Multiple" means, in respect of Advances denominated in
Dollars, $1,000,000, in respect of Advances denominated in any Committed
Currency, the approximate Equivalent of $1,000,000 in such Committed Currency,
rounded to the nearest 100,000 units of such Committed Currency.

          "Business Day" means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurocurrency Rate Advances, on which dealings are carried on
in the London interbank market and banks are open for business in London and in
the country of issue of the currency of such Eurocurrency Rate Advance (or, in
the case of an Advance denominated in Euro, on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open).

          "Canadian Business Day" means a day of the year on which banks are not
required or authorized by law to close in Toronto, Ontario, Canada.

          "Canadian Borrower" means a Borrower organized under the laws of
Canada or any political subdivision thereof.

          "Canadian Dollars" and "CN$" each means lawful money of Canada.

          "Canadian Interbank Rate" means the interest rate, expressed as a
percentage per annum, which is customarily used by the Sub-Agent when
calculating interest due by it or owing to it arising from or in connection with
correction of errors between it and other Canadian chartered banks.

          "Canadian Lender" means any Lender listed on the signature pages
hereof (or any written amendment, supplement or other modification hereto) as a
Canadian Lender or an Eligible Assignee thereof, each of which is not a
non-resident of Canada for purposes of the Income Tax Act (Canada).

          "Canadian Lending Office" means, with respect to each Canadian Lender,
the office of such Lender set forth as its "Canadian Lending Office" opposite
its name on Schedule I hereto or in any written amendment, supplement or
modification hereto or in the Assignment and Acceptance pursuant to which it
became a lender or such other office of such Canadian Lender in Canada as such
Lender may from time to time specify to the Borrowers and the Administrative
Agent for such purpose.

          "Canadian Subfacility" means, at any time, an amount equal to the
aggregate amount of the Canadian Lenders' BA Commitment at such time.

          "Collateral Documents" means each of the collateral documents,
instruments and agreements delivered pursuant to Section 5.01(j), and each other
agreement that creates or purports to create a Lien in favor of the Agent for
the benefit of the Lenders.

          "Commitment" means a Revolving Credit Commitment or a Letter of Credit
Commitment.

          "Commitment Date" has the meaning specified in Section 2.18(b).

          "Commitment Increase" has the meaning specified in Section 2.18(a).

          "Committed Currencies" means lawful currency of the United Kingdom of
Great Britain and Northern Ireland, lawful currency of Canada, lawful currency
of The Swiss Federation, lawful currency of Japan and Euros.

          "Company Guaranty" means the guaranty of the Company set forth in
Article VII.

          "Company Information" has the meaning specified in Section 9.08.

          "Consolidated" refers to the consolidation of accounts in accordance
with GAAP.

          "Convert", "Conversion" and "Converted" each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08,
2.09 or 2.12.

          "Covenant Debt" means, at any date of determination, Debt of the
Company and its Subsidiaries of the types included in clauses (a), (b), (c),
(d), (e), (g), (i) and (j) of the definition of "Debt"; provided, however, that
Covenant Debt (i) shall not include obligations under Hedge Agreements other
than Hedge Agreements related to interest rates, which included Hedge Agreement
obligations shall be valued at the unrealized net loss position, if any, of the
Company and/or its Subsidiaries thereunder on a marked to market basis of such
Hedge Agreements as of such date of determination, (ii) shall not include
obligations in respect of the $50,000,000 settlement entered into with the U.S.
Department of Justice, the $7,000,000 settlement entered into with the
Commissioner of Competition and the Attorney General of Canada, and the
$97,000,000 settlement entered into to resolve three consolidated direct class
action lawsuits, each as described in the Company's report on Form 10-Q filed
with the SEC with respect to the Company's fiscal quarter ended March 31, 2005,
and (iii) shall not include Guaranteed Debt with respect to Debt of the Company
and its Subsidiaries of the types included in clauses (f), (h) and (k) of the
definition of "Debt".

          "Debt" of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
overdue by more than 90 days incurred in the ordinary course of such Person's
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit or
similar extensions of credit, (g) all obligations of such Person in respect of
Hedge Agreements, (h) all financings of the type described in Section
5.02(a)(v), (i) all obligations of such Person under any lease that is treated
as an operating lease for financial accounting purposes and a financing lease
for tax purposes (i.e., a "synthetic lease"), (j) all Debt of others referred to
in clauses (a) through (i) above or clause (k) below (collectively, "Guaranteed
Debt") guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Guaranteed Debt or to advance or supply funds for
the payment or purchase of such Guaranteed Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Guaranteed Debt or to
assure the holder of such Guaranteed Debt against loss, (3) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (4) otherwise to assure a creditor against loss, and
(k) all Debt referred to in clauses (a) through (j) above (including Guaranteed
Debt) secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

          "Default" means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

          "Designated Litigation Liabilities" means all criminal and civil
judgments rendered against, and all civil and criminal settlements entered into,
the Company and any of its Subsidiaries in connection with the antitrust
investigations and related matters described under the heading "ANTITRUST
INVESTIGATION AND RELATED MATTERS" set forth in the Company's Form 10-Q filed
with the SEC in respect of the Company's fiscal quarter ended March 31, 2005 and
all costs and expenses related thereto.

          "Designated Subsidiary" means any direct or indirect Wholly-Owned
Subsidiary of the Company organized under the laws of a jurisdiction other than
the United States of America or a political subdivision thereof designated for
borrowing privileges under this Agreement pursuant to Section 9.09.

          "Designation Agreement" means, with respect to any Designated
Subsidiary, an agreement substantially in the form of Exhibit D hereto signed by
such Designated Subsidiary and the Company.

          "Disclosed Litigation" has the meaning specified in Section 3.01(b).

          "Dollars" and the "$" sign each means lawful currency of the United
States of America.

          "Domestic Lending Office" means, with respect to any Lender, the
office of such Lender specified as its "Domestic Lending Office" opposite its
name on Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Company and the
Agent.

          "Draft" means a blank bill of exchange, within the meaning of the
Bills of Exchange Act (Canada), drawn in Canadian Dollars by a Canadian Borrower
on any BA Lender, and which, except as otherwise provided herein, has not been
completed or accepted by such Lender.

          "Drawing" means the simultaneous (i) acceptance of Drafts and purchase
of Bankers' Acceptances by the Canadian Lenders, in accordance with
Section 2.19(a), and (ii) making of BA Equivalent Notes by Non-BA Lenders.

          "Drawing Purchase Price" means, with respect to each Bankers'
Acceptance to be purchased by any Canadian Lender at any time, the amount
(adjusted to the nearest whole cent or, if there is no nearest whole cent, the
next higher whole cent) obtained by dividing (i) the aggregate Face Amount of
such Bankers' Acceptance, by (ii) the sum of (A) one and (B) the product of
(1) the BA Rate in effect at such time (expressed as a decimal) multiplied by
(2) a fraction the numerator of which is the number of days in the term to
maturity of such Bankers' Acceptance and the denominator of which is 365 days or
366 days, as the case may be.

          "Dutch Central Bank's Policy Guidelines" means the guidelines issued
in relation to the Exemption Regulation (as defined below) interpreting the
concepts laid down in the Exemption Regulation (Beleidsregel 2005 kernbegrippen
markttoetreding en handhaving Wtk 1992).

          "EBITDA" means, for any period, net income (or net loss) (1) plus, to
the extent included the calculation of net income of such Person for such period
in accordance with GAAP, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense, (d) amortization expense, (e) charges related
to restructuring, asset impairment or other extraordinary items, (f) charges for
legal and other expenses in connection with Designated Litigation Liabilities in
an aggregate amount not to exceed $20,000,000, (g) the amount of all Designated
Litigation Liabilities incurred for such period in excess of $1,000,000 in the
aggregate to the extent that the same were deducted in arriving at net income
(or net loss) for such period and are otherwise included in Covenant Debt at
such time, (h)charges (x) related to merger expenses related to the Acquisition
(other than as provided in clause (y) below) or acquisitions and consolidations
which occur after the Effective Date in an aggregate amount not to exceed
$50,000,000 and (y) taken by Great Lakes relating to the change of control which
has occurred because of the Acquisition and other merger related costs, (i) any
losses from sales of assets other than in the ordinary course of business and
(j) the amount of all fees, expenses and premiums incurred in connection with
the execution and delivery of this Agreement, (2) minus (a) cash payments for
previously reserved restructuring charges and (b) to the extent included in the
calculation of net income of such Person for such period in accordance with
GAAP, any gains from sales of assets other than in the ordinary course of
business. For the purposes of calculating EBITDA for any period, if during such
period the Company or any Subsidiary shall have made an acquisition, EBITDA for
such period shall be calculated after giving pro forma effect thereto as if such
acquisition occurred on the first day of such period. Pursuant to the forgoing,
the Consolidated EBITDA of the Company and its Subsidiaries for the fiscal
quarter ended September 30, 2004 is $97,100,000, for the fiscal quarter ended
December 31, 2004 is $74,700,000 and for the fiscal quarter ended March 31, 2005
is $139,400,000.

          "Effective Date" has the meaning specified in Section 3.01.

          "Eligible Assignee" means (i) a Lender; (ii) an Affiliate of a Lender;
and (iii) any other Person approved by the Agent, each Issuing Bank and, unless
an Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.07, the Company, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Company
nor an Affiliate of the Company shall qualify as an Eligible Assignee; provided,
further that, with respect to any BA Commitments, Bankers' Acceptances or BA
Equivalent Notes, any Person that is not resident in Canada for purposes of the
Income Tax Act (Canada) shall not qualify as an Eligible Assignee under this
definition.

          "Environmental Action" means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

          "Environmental Law" means any federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

          "Environmental Permit" means any permit, approval, identification
number, license or other authorization required under any Environmental Law.

          "Equivalent" (i) in Dollars of any Committed Currency on any date,
means the quoted spot rate at which the Sub-Agent's principal office in London
offers to exchange Dollars for such Committed Currency in London at or prior to
11:00 A.M. (London time) on such date and (ii) in any Committed Currency of
Dollars on any date, means the quoted spot rate at which the Sub-Agent's
principal office in London offers to exchange such Committed Currency for
Dollars in London at or prior to 11:00 A.M. (London time) on such date.

          "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

          "ERISA Affiliate" means any Person that for purposes of Title IV of
ERISA is a member of the Company's controlled group, or under common control
with the Company, within the meaning of Section 414 of the Internal Revenue
Code.

          "ERISA Event" means (a) (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to subsection (2) of such Section) are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition
of a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

          "EURIBO Rate" means, for any Interest Period, the rate appearing on
Page 248 of the Moneyline Telerate Service (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at approximately 10:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period or, if for any reason
such rate is not available, the average (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum, if such average is not such a multiple) of the
respective rates per annum at which deposits in Euros are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank's Eurocurrency Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (subject, however, to the provisions of Section 2.08).

          "Euro" means the lawful currency of the European Union as constituted
by the Treaty of Rome which established the European Community, as such treaty
may be amended from time to time and as referred to in the EMU legislation.

          "Eurocurrency Lending Office" means, with respect to any Lender, the
office of such Lender specified as its "Eurocurrency Lending Office" opposite
its name on Schedule I hereto or in the Assumption Agreement or the Assignment
and Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

          "Eurocurrency Liabilities" has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

          "Eurocurrency Rate" means, for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Borrowing, an interest
rate per annum equal to the rate per annum obtained by dividing (a)(i) in the
case of any Advance denominated in Dollars or any Committed Currency other than
Euro, the rate per annum (rounded upward to the nearest whole multiple of 1/16
of 1% per annum) appearing on Moneyline Telerate Markets Page 3750 (or any
successor page) as the London interbank offered rate for deposits in Dollars or
the applicable Committed Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars or the applicable Committed Currency is offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank's Eurocurrency Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period or, (ii) in the case of any Advance denominated in
Euros, the EURIBO Rate by (b) a percentage equal to 100% minus the Eurocurrency
Rate Reserve Percentage for such Interest Period. If the Moneyline Telerate
Markets Page 3750 (or any successor page) is unavailable, the Eurocurrency Rate
for any Interest Period for each Eurocurrency Rate Advance comprising part of
the same Borrowing shall be determined by the Agent on the basis of applicable
rates furnished to and received by the Agent from the Reference Banks two
Business Days before the first day of such Interest Period, subject, however, to
the provisions of Section 2.08.

          "Eurocurrency Rate Advance" means an Advance denominated in Dollars or
a Committed Currency that bears interest as provided in Section 2.07(a)(ii).

          "Eurocurrency Rate Reserve Percentage" for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

          "Events of Default" has the meaning specified in Section 6.01.

          "Exemption Regulation" means the exemption regulation pursuant to the
Dutch Act on the Supervision of Credit Institutions 1992 (Vrijstellingsregeling
Wtk).

          "Face Amount" means, with respect to any Bankers' Acceptance or BA
Equivalent Note, the amount payable to the holder of such Bankers' Acceptance or
BA Equivalent Note on its then existing Maturity Date.

          "Federal Funds Rate" means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

          "GAAP" has the meaning specified in Section 1.03.

          "Great Lakes" means Great Lakes Chemical Corporation, a Delaware
corporation.

          "Guaranteed Hedge Agreement" means any Hedge Agreement permitted under
this Agreement entered into by and between any Borrower and any Hedge Bank.

          "Guaranteed Obligations" has the meaning specified in Section 7.01.

          "Guaranties" means the Company Guaranty and the Subsidiary Guaranty.

          "Guarantors" means the Company and the Subsidiary Guarantors.

          "Guaranty Supplement" has the meaning specified in Section 7.06.

          "Hazardous Materials" means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

          "Hedge Agreements" means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.

          "Hedge Bank" means any Lender or Issuing Bank or an Affiliate of a
Lender or Issuing Bank in its capacity as a party to a Guaranteed Hedge
Agreement.

          "Increase Date" has the meaning specified in Section 2.18(a).

          "Increasing Lender" has the meaning specified in Section 2.18(b).

          "Information Memorandum" means the information memorandum dated May 6,
2005 used by the Agent in connection with the syndication of the Commitments.

          "Interest Expense" means the sum of interest on, and amortization of
debt discount, in respect of Debt of the Company and its Subsidiaries. For the
purposes of calculating Interest Expense for any period, if during such period
the Company or any Subsidiary shall have made an acquisition, Interest Expense
for such period shall be calculated after giving pro forma effect thereto as if
such acquisition occurred on the first day of such period

          "Interest Period" means, for each Eurocurrency Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurocurrency Rate Advance and ending on the last day of the period
selected by the Borrower requesting such Borrowing pursuant to the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by such Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, and subject to
clause (c) of this definition, nine or twelve months, as the applicable Borrower
may, upon notice received by the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

     (a)     the Borrowers may not select any Interest Period that ends after
the Termination Date;

     (b)     Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;

     (c)     in the case of any such Borrowing, the Borrowers shall not be
entitled to select an Interest Period having duration of nine or twelve months
unless, by 2:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, each Lender notifies the Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one, two, three or six months, as
specified by the Borrower requesting such Borrowing in the applicable Notice of
Borrowing as the desired alternative to an Interest Period of nine or twelve
months;

     (d)     whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

     (e)     whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

          "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

          "Investment" in any Person means any loan or advance to such Person,
any purchase or other acquisition of any capital stock, warrants, rights,
options, obligations or other securities or all or substantially all of the
assets of such Person, any capital contribution to such Person or any other
investment in such Person, including, without limitation, any arrangement
pursuant to which the investor incurs Debt of the types referred to in
clauses (h) and (j) of the definition of "Debt" in respect of such Person;
provided, that any purchase or other acquisition of any capital stock of the
Company (or Great Lakes) for accounting under the treasury method in connection
with the exercise of options or the issuance of restricted stock under any
employee stock option plan (or similar plan or program) approved by its board of
directors shall not constitute an Investment.

          "Investment Grade Rating" means the Public Debt Ratings are at least
BBB- by S&P and Baa3 by Moody's and such rating shall not be accompanied by
either (x) in the case of S&P, a negative outlook, creditwatch negative or the
equivalent thereof or (y) in the case of Moody's, a negative outlook, a review
for possible downgrade or the equivalent thereof.

          "Investment Grade Rating Date" means the first date after the date
hereof on which the Company has an Investment Grade Rating.

          "issuance" with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.

          "Issuing Bank" means an Initial Issuing Bank or any Eligible Assignee
to which a portion of the Letter of Credit Commitment hereunder has been
assigned pursuant to Section 9.07 so long as such Eligible Assignee expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as an Issuing
Bank and notifies the Agent of its Applicable Lending Office (which information
shall be recorded by the Agent in the Register), for so long as such Initial
Issuing Bank or Eligible Assignee, as the case may be, shall have a Letter of
Credit Commitment.

          "L/C Cash Deposit Account" means an interest bearing cash deposit
account to be established and maintained by the Agent, in which the Agent shall
have a valid security interest and over which the Agent shall have sole dominion
and control, upon terms as may be satisfactory to the Agent.

          "L/C Related Documents" has the meaning specified in
Section 2.06(b)(i).

          "Lenders" means each Initial Lender, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18 and each Person
that shall become a party hereto pursuant to Section 9.07.

          "Letter of Credit" has the meaning specified in Section 2.01(b).

          "Letter of Credit Agreement" has the meaning specified in
Section 2.03(a).

          "Letter of Credit Commitment" means, with respect to each Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrowers and their specified Subsidiaries in (a) the Dollar
amount set forth opposite the Issuing Bank's name on Schedule I hereto under the
caption "Letter of Credit Commitment" or (b) if such Issuing Bank has entered
into one or more Assignment and Acceptances, the Dollar amount set forth for
such Issuing Bank in the Register maintained by the Agent pursuant to
Section 9.07(d) as such Issuing Bank's "Letter of Credit Commitment", in each
case as such amount may be reduced prior to such time pursuant to Section 2.05.

          "Letter of Credit Facility" means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks' Letter of Credit
Commitments at such time, (b) $300,000,000 and (c) the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.

          "Lien" means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property.

          "Loan Documents" means (a) this Agreement, (b) the Notes, (iii) the
Guaranties, (iv) during the Security Period, the Collateral Documents, and (v)
solely for purposes of the Guaranties, the Guaranteed Hedge Agreements, in each
case as amended.

          "Loan Parties" means the Company, the other Borrowers and the other
Guarantors.

          "Marketable Securities" means any of the following, to the extent
owned by the Borrower or any of its Subsidiaries free and clear of all Liens and
having a maturity of not greater than 360 days from the date of acquisition
thereof: (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) insured certificates of deposit of or time deposits with any
commercial bank that is a Lender or a member of the Federal Reserve System,
issues (or the parent of which issues) commercial paper rated as described in
clause (c), is organized under the laws of the United States or any State
thereof and has combined capital and surplus of at least $1 billion or
(c) commercial paper issued by any corporation organized under the laws of any
State of the United States and rated at least "Prime-1" (or the then equivalent
grade) by Moody's or "A-1" (or the then equivalent grade) by S&P.

          "Material Adverse Change" means any material adverse change in (a) the
business, condition (financial or otherwise), operations or properties of the
Company and its Subsidiaries taken as a whole, (b) the rights and remedies of
the Agent or any Lender under this Agreement or any other Loan Document or
(c) the ability of any Borrower to perform its obligations under this Agreement
or any other Loan Document.

          "Material Adverse Effect" means a material adverse effect on (a) the
business, condition (financial or otherwise), operations or properties of the
Company and its Subsidiaries taken as a whole, (b) the rights and remedies of
the Agent or any Lender under this Agreement or any Note or (c) the ability of
any Borrower to perform its obligations under this Agreement or any Note.

          "Maturity Date" means, for each Bankers' Acceptance or BA Equivalent
Note comprising part of the same Drawing, the date on which the Face Amount for
such Bankers' Acceptance or BA Equivalent Note, as the case may be, becomes due
and payable in accordance with the provisions set forth below, which shall be a
Canadian Business Day occurring no later than 180 days (or, subject to
availability, such greater period not to exceed 364 days) after the date on
which such Bankers' Acceptance or BA Equivalent Note is created and purchased as
part of any Drawing, as a Borrower may select upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on a
Canadian Business Day at least two Canadian Business Days prior to the date on
which such Bankers' Acceptance or BA Equivalent Note is to be purchased (whether
as a new Drawing or by renewal); provided, however, that:

     (a)     such Borrower may not select any Maturity Date for any Bankers'
Acceptance or BA Equivalent Loan that occurs after the then scheduled
Termination Date;

     (b)     the Maturity Date for all Bankers' Acceptances and BA Equivalent
Loans comprising part of the same Drawing shall occur on the same date; and

     (c)     whenever the Maturity Date for any Bankers' Acceptance or BA
Equivalent Loan would otherwise occur on a day other than a Canadian Business
Day, such Maturity Date shall be extended to occur on the next succeeding
Canadian Business Day.

          "Moody's" means Moody's Investors Service, Inc.

          "Multiemployer Plan" means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

          "Multiple Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

          "Non-BA Lender" means a Canadian Lender which is not permitted by
applicable law or by customary market practices to stamp, for purposes of
subsequent sale, or accept, a Bankers' Acceptance.

          "Note" means a promissory note of any Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Advances made by
such Lender to such Borrower.

          "Notice of Borrowing" has the meaning specified in Section 2.02(a).

          "Notice of Issuance" has the meaning specified in Section 2.03(a).

          "OFAC" means the U.S. Department of Treasury's Office of Foreign
Assets Control.

          "Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

          "Payment Office" means, for any Committed Currency, such office of
Citibank (or such other financial institution as designated by the Agent) as
shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.

          "PBGC" means the Pension Benefit Guaranty Corporation (or any
successor).

          "Permitted Liens" means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced (or if commenced, shall have been stayed): (a) Liens for taxes,
assessments and governmental charges or levies to the extent not required to be
paid under Section 5.01(b) hereof; (b) Liens imposed by law, such as
materialmen's, mechanics', carriers', workmen's and repairmen's Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue for a period of more than 30 days; (c) pledges or deposits
to secure obligations under workers' compensation laws or similar legislation or
to secure public or statutory obligations; (d) easements, rights of way and
other encumbrances on title to real property that do not render title to the
property encumbered thereby unmarketable or materially adversely affect the use
of such property for its present purposes, (e) deposits or other liens to secure
the performance of bids, trade contracts (other than for Debt), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business; (f)
any banker's Lien or right of offset on moneys of the Company or any of its
Subsidiaries in favor of any lender or holder of its commercial paper deposited
with such lender or holder in the ordinary course of business; (g) interest of
lessees in property owned by the Company or any of its Subsidiaries where such
interests are created in the ordinary course of their respective leasing
activities and are not created directly or indirectly in connection with the
borrowing of money or the securing of Debt by the Company or any of its
Subsidiaries; (h) Liens in favor of customs or revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; (i) Liens arising from or related to precautionary UCC or
like personal property security financing statements regarding operating leases
(if any) entered into by the Company and its Subsidiaries in the ordinary course
of business; (j) licenses, sublicenses, leases and subleases, to the extent that
such would be an encumbrance, in each case entered into in the ordinary course
of business and not materially interfering with the business of the Company or
any of its Subsidiaries and (k) liens arising from judgments not otherwise
constituting an Event of Default.

          "Person" means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

          "Plan" means a Single Employer Plan or a Multiple Employer Plan.

          "Post-Petition Interest" has the meaning specified in Section 7.05.

          "Professional Market Party" means a professional market party
(professionele marktpartij) within the meaning of the Exemption Regulation and
the Dutch Central Bank's Policy Guidelines, which as of the date of this
Agreement include, without limitation, (i) certain credit institutions,
insurance companies, pension funds, securities intermediaries, asset managers
and investment institutions that are registered and subject to government
supervision in The Netherlands, any other European Economic Area member state,
Monaco, Puerto Rico, Saudi Arabia, Turkey, South Korea, the United States,
Japan, Australia, Canada, Mexico, New Zealand or Switzerland and subsidiaries
thereof which are subject to government supervision, (ii) central governments,
international treaty organizations and supranational public institutions, (iii)
companies which have assets with a book value of EUR500,000,000 or more,
according to their annual accounts as per the end of their financial year
preceding the year in which they grant or obtain the relevant loan or a portion
thereof, (iv) companies or natural persons with net assets of EUR10,000,000 or
more as per the end of the preceding calendar year and which have been active on
the financial markets with an average of at least two transactions per month
during the preceding two consecutive years, (v) persons under supervision of the
regulatory authority as referred to in section 1 subsection f of the Decree on
the Supervision of the Securities Trade 1995 (Besluit toezicht effectenverkeer
1995), or under supervision of the regulatory authority of another state to be
active on the financial markets, (vi) legal entities or partnerships which,
pursuant to their latest (consolidated) financial statements meet two of the
following three criteria: (a) an average number of employees during the
financial year of 250 or more, (b) according to their balance sheet having an
asset-value of at least EUR43,000,000, and (c) yearly turnover of at least
EUR50,000,000, (vii) a legal entity or partnership having the sole corporate
purpose of investing in securities and (viii) collective investment institutions
that are exempt from the Act on the Supervision of Collective Investment Schemes
pursuant to section 1 or 2 of the Regulation of the Minister of Finance of 9
October 1990 implementing section 14 of that Act.

          "Public Debt Rating" means, as of any date, the rating that has been
most recently announced by either S&P or Moody's, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Company or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P and Moody's shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the available rating; (b) if neither S&P nor Moody's shall have
in effect a Public Debt Rating, the Applicable Margin, the Applicable Percentage
will be set in accordance with Level 5 under the definition of "Applicable
Margin" or "Applicable Percentage", as the case may be; (c) if the ratings
established by S&P and Moody's shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody's shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody's
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody's, as the case may be, shall refer
to the then equivalent rating by S&P or Moody's, as the case may be.

          "Ratable Share" of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender's Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender's Revolving Credit Commitment as in effect immediately
prior to such termination) and the denominator of which is the aggregate amount
of all Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

          "Reference Banks" means Citibank and Bank of America, N.A.

          "Register" has the meaning specified in Section 9.07(d).

          "Required Lenders" means at any time Lenders having at least a
majority in interest of the Revolving Credit Commitments or if the Commitments
shall have been terminated, Lenders owed at least a majority in interest of the
sum of the then aggregate unpaid principal amount (based on the Equivalent in
Dollars at such time) of the Advances.

          "Revolving Credit Commitment" means as to any Lender (a) the Dollar
amount set forth opposite such Lender's name on Schedule I hereto as such
Lender's "Revolving Credit Commitment", (b) if such Lender has become a Lender
hereunder pursuant to an Assumption Agreement, the Dollar amount set forth in
such Assumption Agreement or (c) if such Lender has entered into an Assignment
and Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(d), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

          "S&P" means Standard & Poor's, a division of The McGraw-Hill
Companies, Inc.

          "Schedule I Lenders" shall mean, at any time, the Lenders that are
listed in Schedule I to the Bank Act (Canada) at such time.

          "Schedule I Reference Lenders" means, where there are three or fewer
Schedule I Lenders, all such Lenders, and where there are more than three such
Lenders, three of such Lenders chosen by the Sub-Agent and identified by written
notice to the Borrowers.

          "Schedule II/III Lenders" shall mean, at any time, the Lenders that
are listed in Schedule II or Schedule III to the Bank Act (Canada) at such time.

          "Security Period" means any period from the date that the Public Debt
Ratings are BB or lower by S&P or Ba2 or lower by Moody's until the earlier of
(a) the date, if any, that the Public Debt Ratings are at least BB+ by S&P and
Ba1 by Moody's and (b) the later of (i) the repayment in full of all Advances
and the termination or expiration of all Letters of Credit (or the provision of
cash collateral or other credit support therefor satisfactory to the applicable
Issuing Banks thereof) and (ii) the Termination Date.

          "Single Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

          "Solvent" and "Solvency" mean, with respect to any Person on a
particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person's property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

          "Stamping Fee" means, with respect to each Bankers' Acceptance and BA
Equivalent Note, an amount equal to (a) the Applicable Margin, as in effect on
the date of the Drawing or renewal, as the case may be, of such Bankers'
Acceptance or BA Equivalent Note multiplied by (b) the Face Amount of such
Bankers' Acceptance or BA Equivalent Note, calculated on the basis of the term
to maturity of such Bankers' Acceptance or BA Equivalent Note and a year of 365
days or 366 days, as the case may be.

          "Sub-Agent" means (i) Citibank International plc or (ii) with respect
to the Canadian Subfacility, Citibank, N.A., Canadian Branch.

          "Subordinated Obligations" has the meaning specified in Section 7.05.

          "Subsidiary" of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person's other Subsidiaries.

          "Subsidiary Guarantors" means the Subsidiaries of the Company listed
on Schedule II hereto and each other Subsidiary of the Company that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(j).

          "Subsidiary Guaranty" means the guaranty of the Subsidiary Guarantors
set forth in Article VII, together with each other guaranty and guaranty
supplement delivered pursuant to Section 5.01(j), in each case as amended,
amended and restated, modified or otherwise supplemented.

          "Termination Date" means the earlier of July 1, 2010 and the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.

          "Type" refers to the distinction between Advances bearing interest at
the Base Rate and Advances bearing interest at the Eurocurrency Rate.

          "Unissued Letter of Credit Commitment" means, with respect to any
Issuing Bank, the obligation of such Issuing Bank to issue Letters of Credit for
the account of the Borrower or its specified Subsidiaries in an amount equal to
the excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.

          "Unused BA Commitment" means, with respect to any Canadian Lender at
any time, (a) such Lender's BA Commitment at such time minus (b) the aggregate
Face Amount of all Bankers' Acceptances and BA Equivalent Notes accepted,
purchased, maintained or otherwise made by such Canadian Lender.

          "Unused Commitment" means, with respect to each Lender at any time,
(a) such Lender's Revolving Credit Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) the aggregate Face
Amount of all outstanding Bankers' Acceptances and BA Equivalent Notes accepted,
purchased, maintained or otherwise made by such Lender or a Canadian Lender that
is an Affiliate of such Lender, plus (iii) such Lender's Ratable Share of (A)
the aggregate Available Amount of all the Letters of Credit outstanding at such
time and (B) the aggregate principal amount of all Advances made by each Issuing
Bank pursuant to Section 2.03(c) that have not been ratably funded by such
Lender and outstanding at such time.

          "Voting Stock" means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

          "Wholly-Owned Subsidiary" of any Person means any Subsidiary of such
Person all of the capital interests of which, other than directors' qualifying
shares, are owned directly or indirectly by such Person.

                    "Withdrawal Liability" has the meaning specified in Part I
of Subtitle E of Title IV of ERISA.

                     SECTION 1.02.  Computation of Time Periods; Other
Definitional Provisions.  In this Agreement and the other Loan Documents in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
mean "to but excluding". References in the Loan Documents to any agreement or
contract "as amended" shall mean and be a reference to such agreement or
contract as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with its terms.

                    SECTION 1.03.  Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) ("GAAP").

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES, LETTERS OF CREDIT

AND BANKERS' ACCEPTANCES

               SECTION 2.01.  The Advances and Letters of Credit.  (a)  The
Advances. Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Advances to any Borrower from time to time on any Business
Day during the period from the Effective Date until the Termination Date in an
amount (based in respect of any Advances to be denominated in a Committed
Currency by reference to the Equivalent thereof in Dollars determined on the
date of delivery of the applicable Notice of Borrowing) not to exceed such
Lender's Unused Commitment. Each Borrowing shall be in an amount not less than
the Borrowing Minimum or the Borrowing Multiple in excess thereof and shall
consist of Advances of the same Type and in the same currency made on the same
day by the Lenders ratably according to their respective Unused Commitments.
Within the limits of each Lender's Revolving Credit Commitment, any Borrower may
borrow under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(a). No Canadian Borrower may request any Advances under
this Section 2.01(a).

               (b)     Letters of Credit. Each Issuing Bank agrees, on the terms
and conditions hereinafter set forth, in reliance upon the agreements of the
other Lenders set forth in this Agreement, to issue standby and trade letters of
credit (each, a "Letter of Credit") denominated in Dollars or any Committed
Currency for the account of any Borrower (or on behalf of Subsidiaries specified
by any Borrower) from time to time on any Business Day during the period from
the Effective Date until 30 days before the Termination Date in an aggregate
Available Amount (based in respect of any Letters of Credit to be denominated in
a Committed Currency by reference to the Equivalent thereof in Dollars
determined on the date of delivery of the applicable Notice of Issuance) (i) for
all Letters of Credit not to exceed at any time the Letter of Credit Facility at
such time, (ii) for all Letters of Credit issued by such Issuing Bank not to
exceed at any time such Issuing Bank's Letter of Credit Commitment at such time
and (iii) for each such Letter of Credit not to exceed an amount equal to the
Unused Commitments of the Lenders at such time. No Letter of Credit shall have
an expiration date (including all rights of the applicable Borrower or the
beneficiary to require renewal) later than the earlier of one year after the
issuance thereof (or one year after its renewal or extension) and ten Business
Days before the Termination Date. Within the limits referred to above, the
Borrowers may from time to time request the issuance of Letters of Credit under
this Section 2.01(b). Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and each Lender that
is an issuer of such a Letter of Credit shall, for purposes of Section 2.03, be
deemed to be an Issuing Bank for each such letter of credit, provided that any
renewal or replacement of any such letter of credit shall be issued by an
Issuing Bank pursuant to the terms of this Agreement.

               (c)     The Bankers' Acceptances. Each Canadian Lender severally
agrees on the terms and conditions hereinafter set forth, in the case of each BA
Lender, to accept Drafts (each such Draft so accepted, a "Bankers' Acceptance")
for the account of any Canadian Borrower, and to purchase such Bankers'
Acceptances and in the case of non-BA Lenders to make BA Equivalents Advances,
from time to time on any Canadian Business Day during the period from the
Effective Date until the Termination Date; provided, that the Face Amount of
such Bankers' Acceptance and of any BA Equivalent Note shall not exceed the
lesser of (x) the Unused BA Commitment of such Canadian Lender and (y) the
Unused Commitment of such Canadian Lender or the Lender that is an Affiliate of
such Canadian Lender; provided, further, that after giving effect to any Drawing
under this Section 2.01(c), the sum of the Equivalent in Dollars on such date of
the aggregate Face Amount of all outstanding Bankers' Acceptances and BA
Equivalent Notes shall not exceed US$50,000,000. Each Drawing shall consist of
the creation and purchase of Bankers' Acceptances and the making of BA
Equivalent Notes at or about the same time by the Canadian Lenders ratably in
accordance with their respective BA Commitments. Within the limits of each
Canadian Lender's BA Commitment and within the limits referred to above in this
Section 2.01(c), the Canadian Borrowers may borrow under this Section 2.01(c),
repay pursuant to Section 2.19(j) and reborrow under this Section 2.01(c).

               SECTION 2.02.  Making the Advances.  (a)  Except as otherwise
provided in Section 2.03(c), each Borrowing shall be made on notice, given not
later than (x) 11:00 A.M. (New York City time) on the second Business Day prior
to the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time)
on the third Business Day prior to the date of the proposed Borrowing in the
case of a Borrowing consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, or (z) 11:00 A.M. (New York City time) on the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by any Borrower to the Agent (and, in the case of a Borrowing consisting of
Eurocurrency Rate Advances, simultaneously to the Sub-Agent), which shall give
to each Lender prompt notice thereof by telecopier. Each such notice of a
Borrowing (a "Notice of Borrowing") shall be by telephone, confirmed promptly in
writing or telecopier in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Advance. Each Lender shall,
before 11:00 A.M. (New York City time) on the date of such Borrowing, in the
case of a Borrowing consisting of Advances denominated in Dollars, and before
11:00 A.M. (London time) on the date of such Borrowing, in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, make available for the account of its Applicable Lending Office to the
Agent at the applicable Agent's Account, in same day funds, such Lender's
ratable portion of such Borrowing. After the Agent's receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower requesting the Borrowing at
the Agent's address referred to in Section 9.02 or at the applicable Payment
Office, as the case may be.

                (b)     Anything in subsection (a) above to the contrary
notwithstanding, (i) the Borrowers may not select Eurocurrency Rate Advances for
any Borrowing if the aggregate amount of such Borrowing is less than the
Borrowing Minimum or if the obligation of the Lenders to make Eurocurrency Rate
Advances shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurocurrency Rate Advances may not be outstanding as part of more than ten
separate Borrowings.

                (c)     Each Notice of Borrowing shall be irrevocable and
binding on the Borrower requesting the Borrowing. In the case of any Borrowing
that the related Notice of Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, such Borrower shall indemnify each Lender against
any loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

                 (d)     Unless the Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Agent such Lender's ratable portion of such Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02, and the Agent may, in reliance upon such assumption, make
available to the Borrower requesting the Borrowing on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Agent, such Lender and such Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the Agent, at
(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to the Advances comprising such Borrowing and (B) the cost of funds
incurred by the Agent in respect of such amount and (ii) in the case of such
Lender (A) the Federal Funds Rate in the case of Advances denominated in Dollars
or (B) the cost of funds incurred by the Agent in respect of such amount in the
case of Advances denominated in Committed Currencies. If such Lender shall repay
to the Agent such corresponding amount, such amount so repaid shall constitute
such Lender's Advance as part of such Borrowing for purposes of this Agreement.

                  (e)     The failure of any Lender to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender on the date of any Borrowing.

                  (f)     If the respective Unused Commitments of the Lenders on
the first day of an Interest Period for any Borrowing are different from the
respective Unused Commitments of the Lenders on the last day of such Interest
Period, the Agent shall so notify the Lenders and the respective Advances shall
be reallocated among the Lenders so that, after giving effect to such
reallocation, the Advances comprising such Borrowing and continuing into the
subsequent Interest Period are funded by the Lenders ratably according to their
respective Unused Commitments on such last day. Each Lender agrees that the
conditions precedent set forth in Section 3.03 shall not apply to any additional
amounts required to be funded by such Lender pursuant to this Section 2.02(f).

                 SECTION 2.03.  Issuance of and Drawings and Reimbursement Under
Letters of Credit.  (a)  Request for Issuance. (i) Each Letter of Credit shall
be issued upon notice, given not later than 11:00 A.M. (New York City time) on
the fifth Business Day prior to the date of the proposed issuance of such Letter
of Credit (or on such shorter notice as the applicable Issuing Bank may agree),
by any Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent
prompt notice thereof. Each such notice by a Borrower of issuance of a Letter of
Credit (a "Notice of Issuance") shall be by telecopier, telephone or email, as
specified by such Issuing Bank to be its preferred method of notification,
specifying therein the requested (A) date of such issuance (which shall be a
Business Day), (B) Available Amount of such Letter of Credit, (C) expiration
date of such Letter of Credit (which shall not be later than 10 Business Days
before the Termination Date), (D) name and address of the beneficiary of such
Letter of Credit and (E) form of such Letter of Credit. Such Letter of Credit
shall be issued pursuant to such application and agreement for letter of credit
as such Issuing Bank and the applicable Borrower shall agree for use in
connection with such requested Letter of Credit (a "Letter of Credit
Agreement"). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Section 3.03, make such Letter of Credit
available to the applicable Borrower at its office referred to in Section 9.02
or as otherwise agreed with such Borrower in connection with such issuance. In
the event and to the extent that the provisions of any Letter of Credit
Agreement shall conflict with this Agreement, the provisions of this Agreement
shall govern.

                  (b)     Participations. By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing or decreasing the amount
thereof) and without any further action on the part of the applicable Issuing
Bank or the Lenders, such Issuing Bank hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender's Ratable Share of the Available Amount of such
Letter of Credit. Each Borrower hereby agrees to each such participation. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender's Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the applicable Borrower on the
date made, or of any reimbursement payment required to be refunded to such
Borrower for any reason, which amount will be advanced, and deemed to be an
Advance to such Borrower hereunder, regardless of the satisfaction of the
conditions set forth in Section 3.03. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender's
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender's Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 9.07 or otherwise pursuant to this Agreement.

                  (c)     Drawing and Reimbursement. The payment by an Issuing
Bank of a draft drawn under any Letter of Credit which is not reimbursed by the
applicable Borrower on the date made shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of an Advance, which in the case
of a Letter of Credit denominated in Dollars shall be a Base Rate Advance, in
the amount of such draft, and in the case of a Letter of Credit denominated in
any Committed Currency, shall be exchanged into an Equivalent amount of Dollars
and shall be a Base Rate Advance in the amount of the Dollar Equivalent of such
draft, without regard to whether the making of such an Advance would exceed such
Issuing Bank's Unused Commitment. Each Issuing Bank shall give prompt notice of
each drawing under any Letter of Credit issued by it to the applicable Borrower
and the Agent. Upon written demand by such Issuing Bank, with a copy of such
demand to the Agent and the applicable Borrower, each Lender shall pay to the
Agent such Lender's Ratable Share of such outstanding Advance pursuant to
Section 2.03(b). Each Lender acknowledges and agrees that its obligation to make
Advances pursuant to this paragraph in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Advance on (i) the
Business Day on which demand therefor is made by such Issuing Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. If and to the extent
that any Lender shall not have so made the amount of such Advance available to
the Agent, such Lender agrees to pay to the Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
any such Issuing Bank until the date such amount is paid to the Agent, at the
Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable. If such Lender shall pay to the Agent such amount for the account of
any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.

                  (d)     Letter of Credit Reports. Each Issuing Bank shall
furnish (A) to the Agent, unless otherwise requested by the Agent, a written
report, on or prior to each Business Day on which such Issuing Bank expects to
cause an issuance of any Letter of Credit, including in such report the date of
such issuance, the nature of such issuance, and the aggregate face amount of the
Letters of Credit included in such issuance and outstanding after giving effect
to such issuance (and whether the amount thereof changed), (B) to the Agent
(with a copy to the Company), on the first Business Day of each calendar quarter
a written report summarizing issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the preceding quarter and drawings during
such quarter under all Letters of Credit and (C) to the Agent (with a copy to
the Company) on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by such Issuing Bank. The Agent
shall provide copies of such reports promptly to each Lender.

                  (e)     Failure to Make Advances. The failure of any Lender to
make the Advance to be made by it on the date specified in Section 2.03(c) shall
not relieve any other Lender of its obligation hereunder to make its Advance on
such date, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on such date.

                  (f)     "Lender" in Relation to Letters of Credit.
Notwithstanding the foregoing, for purposes of this Section 2.03 and for all
purposes related to the issuance of or participation in Letters of Credit,
including any fees Payable to or Advances required to be made by a Lender in
connection with any Letter of Credit, the term "Lender" shall be limited to
those Lenders that have a Revolving Credit Commitment.

SECTION 2.04.  Fees.  (a)  Facility Fee. The Company agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender's Revolving Credit Commitment from the date hereof in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the Termination Date at a rate per annum equal
to the Applicable Percentage in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing September 30, 2005, and on the Termination Date.

                  (b)     Letter of Credit Fees.  (i)  Each Borrower shall pay
to the Agent for the account of each Lender a commission on such Lender's
Ratable Share of the average daily aggregate Available Amount of all Letters of
Credit issued for the account of such Borrower and outstanding from time to time
at a rate per annum equal to the Applicable Margin for Eurocurrency Rate
Advances in effect from time to time during such calendar quarter, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing with the quarter ended September 30, 2005, and on the Termination
Date; provided that the Applicable Margin shall be 2% above the Applicable
Margin in effect upon the occurrence and during the continuation of an Event of
Default if such Borrower is required to pay default interest pursuant to Section
2.07(b).  (ii)  Each Borrower shall pay to each Issuing Bank, for its own
account, a fronting fee and such other commissions, issuance fees, transfer fees
and other fees and charges in connection with the issuance or administration of
each Letter of Credit as such Borrower and such Issuing Bank shall agree.

                  (c)     Agent's Fees.  The Company shall pay to the Agent for
its own account such fees as may from time to time be agreed between the Company
and the Agent.

                 SECTION 2.05.  Termination or Reduction of the
Commitments.  The Company shall have the right, upon at least three Business
Days' notice to the Agent, to terminate in whole or permanently reduce ratably
in part the Unused Commitments, the Unused BA Commitments or the Unissued Letter
of Credit Commitments of the Lenders, provided that each partial reduction shall
be in a minimum aggregate amount of $5,000,000 (or CN$5,000,000 in the case of
Unused BA Commitments) or an integral multiple of $1,000,000 (or CN$1,000,000 in
the case of Unused BA Commitments) in excess thereof. The BA Commitments shall
be permanently reduced from time to time on the date of each reduction in the
Unused Commitments by the amount, if any, by which the aggregate amount of the
BA Commitments exceeds the Unused Commitments after giving effect to such
reduction of the Unused Commitments.

                 SECTION 2.06.  Repayment of Advances and Letter of Credit
Drawings.  (a)  Advances. Each Borrower shall repay to the Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
the Advances made to it and then outstanding.

                 (b)     Letter of Credit Drawings.  The obligations of each
Borrower under any Letter of Credit Agreement and any other agreement or
instrument relating to any Letter of Credit issued for the account of such
Borrower shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances (it being understood that any such
payment by such Borrower is without prejudice to, and does not constitute a
waiver of, any rights such Borrower might have or might acquire as a result of
the payment by any Lender of any draft or the reimbursement by such Borrower
thereof):

            (i)      any lack of validity or enforceability of any Loan
Document, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the "L/C Related Documents");

            (ii)     any change in the time, manner or place of payment of, or
in any other term of, all or any of the obligations of such Borrower in respect
of any L/C Related Document or any other amendment or waiver of or any consent
to departure from all or any of the L/C Related Documents;

            (iii)     the existence of any claim, set-off, defense or other
right that such Borrower may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Persons for which any such beneficiary
or any such transferee may be acting), any Issuing Bank, the Agent, any Lender
or any other Person, whether in connection with the transactions contemplated by
the L/C Related Documents or any unrelated transaction;

            (iv)     any statement or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

            (v)     payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

            (vi)    any exchange, release or non-perfection of any collateral,
or any release or amendment or waiver of or consent to departure from the
Guaranties or any other guarantee, for all or any of the obligations of such
Borrower in respect of the L/C Related Documents; or

           (vii)    any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Borrower or a guarantor.

                 SECTION 2.07.  Interest on Advances.  (a)  Scheduled
Interest.  Each Borrower shall pay interest on the unpaid principal amount of
each Advance made to it and owing to each Lender from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:

                (i)     Base Rate Advances.  During such periods as such Advance
is a Base Rate Advance, a rate per annum equal at all times to the sum of
(x) the Base Rate in effect from time to time plus (y) the Applicable Margin in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.

                (ii)    Eurocurrency Rate Advances.  During such periods as such
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Advance to the sum of (x) the Eurocurrency
Rate for such Interest Period for such Advance plus (y) the Applicable Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period and on the date such Eurocurrency Rate Advance
shall be Converted or paid in full.

                 (b)     Default Interest.  Upon the occurrence and during the
continuance of an Event of Default under Section 6.01(a), the Agent may, and
upon the request of the Required Lenders shall, require the Borrowers to pay
interest ("Default Interest") on (i) the unpaid principal amount of each Advance
owing to each Lender, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable under this Agreement or
any other Loan Document that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
Base Rate Advances pursuant to clause (a)(i) above; provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

                 SECTION 2.08.  Interest Rate Determination.  (a)  Each
Reference Bank agrees, if requested by the Agent, to furnish to the Agent timely
information for the purpose of determining each Eurocurrency Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Agent for the purpose of determining any such interest rate, the Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. The Agent shall give prompt notice to the Company and
the Lenders of the applicable interest rate determined by the Agent for purposes
of Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).

                 (b)      If, with respect to any Eurocurrency Rate Advances,
the Required Lenders notify the Agent that (i) they are unable to obtain
matching deposits in the London inter-bank market at or about 11:00 A.M. (London
time) on the second Business Day before the making of a Borrowing in sufficient
amounts to fund their respective Advances as a part of such Borrowing during its
Interest Period or (ii) the Eurocurrency Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Company and the
Lenders, whereupon (A) the Borrower of such Eurocurrency Rate Advances will, on
the last day of the then existing Interest Period therefor, (1) if such
Eurocurrency Rate Advances are denominated in Dollars, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (2) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, either
(x) prepay such Advances or (y) exchange such Advances into an Equivalent amount
of Dollars and Convert such Advances into Base Rate Advances and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Company and
the Lenders that the circumstances causing such suspension no longer exist.

                 (c)     If any Borrower shall fail to select the duration of
any Interest Period for any Eurocurrency Rate Advances in accordance with the
provisions contained in the definition of "Interest Period" in Section 1.01, the
Agent will forthwith so notify such Borrower and the Lenders and such Advances
will automatically be continued as Eurocurrency Rate Advances having an Interest
Period of one month.

                 (d)     On the date on which the aggregate unpaid principal
amount of Eurocurrency Rate Advances comprising any Borrowing shall be reduced,
by payment or prepayment or otherwise, to less than the Borrowing Minimum, such
Advances shall automatically (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances.

                 (e)      Upon the occurrence and during the continuance of any
Event of Default, (i) each Eurocurrency Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, (A) if such Eurocurrency
Rate Advances are denominated in Dollars, be Converted into Base Rate Advances
and (B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, be exchanged for an Equivalent amount of Dollars and be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended.

                 (f)     If Moneyline Telerate Markets Page 3750 is unavailable
and fewer than two Reference Banks furnish timely information to the Agent for
determining the Eurocurrency Rate for any Eurocurrency Rate Advances after the
Agent has requested such information,

               (i)     the Agent shall forthwith notify the applicable Borrower
and the Lenders that the interest rate cannot be determined for such
Eurocurrency Rate Advances,

               (ii)    each such Advance will automatically, on the last day of
the then existing Interest Period therefor, (A) if such Eurocurrency Rate
Advance is denominated in Dollars, Convert into a Base Rate Advance and (B) if
such Eurocurrency Rate Advance is denominated in any Committed Currency, be
prepaid by the applicable Borrower or be automatically exchanged for an
Equivalent amount of Dollars and be Converted into a Base Rate Advance (or if
such Advance is then a Base Rate Advance, will continue as a Base Rate Advance),
and

                (iii)    the obligation of the Lenders to make Eurocurrency Rate
Advances or to Convert Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist and the Agent shall
promptly notify the Company and the Lenders following its knowledge thereof.

                 SECTION 2.09.  Optional Conversion of Advances.  The Borrower
of any Advance may on any Business Day, upon notice given to the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion and subject to the provisions of Sections 2.08 and
2.12, Convert all Advances denominated in Dollars of one Type comprising the
same Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of Base Rate Advances into Eurocurrency Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(c) and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Dollar denominated Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower giving such notice.

                 SECTION 2.10.  Prepayments of Advances.  (a)  Optional.  Each
Borrower may, upon notice at least two Business Days' prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than 11:00
A.M. (New York City time) on the date of such prepayment, in the case of Base
Rate Advances, to the Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given such Borrower shall,
prepay the outstanding principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that (x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than the Borrowing Minimum or a Borrowing Multiple in excess
thereof and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).

                 (b)     Mandatory.  (i)  If, on any date, the Agent notifies
the Company that, on any interest payment date, the sum of (A) the aggregate
principal amount of all Advances denominated in Dollars plus the aggregate
Available Amount of all Letters of Credit denominated in Dollars then
outstanding plus (B) the Equivalent in Dollars (determined on the third Business
Day prior to such interest payment date) of the aggregate principal amount of
all Advances denominated in Committed Currencies plus the sum of the Face Amount
of all Bankers' Acceptances and BA Equivalent Notes denominated in Canadian
Dollars plus the aggregate Available Amount of all Letters of Credit denominated
in Committed Currencies then outstanding exceeds 103% of the aggregate
Commitments of the Lenders on such date, the Borrowers shall, as soon as
practicable and in any event within two Business Days after receipt of such
notice, (x) prepay the outstanding principal amount of any Advances owing by the
Borrowers in an aggregate amount sufficient to reduce such sum to an amount not
to exceed 100% of the aggregate Commitments of the Lenders on such date, and (y)
to the extent necessary after the Borrowers have made all prepayments required
pursuant to clause (x), cash collateralize the outstanding Bankers' Acceptances
and BA Equivalent Notes in accordance with Section 2.19(n) in any aggregate
amount sufficient to reduce such sum to an amount not to exceed 100% of the
aggregate Commitments of the Lenders on such date.

                (ii)     Each prepayment made pursuant to this Section 2.10(b)
shall be made together with any interest accrued to the date of such prepayment
on the principal amounts prepaid and, in the case of any prepayment of a
Eurocurrency Rate Advance on a date other than the last day of an Interest
Period or at its maturity, any additional amounts which the applicable Borrower
shall be obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.04(c). The Agent shall give prompt notice of any prepayment required
under this Section 2.10(b) to the Company and the Lenders.

                 SECTION 2.11.  Increased Costs.  (a)  If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Advances or of agreeing to issue or of issuing or maintaining or participating
in Letters of Credit or of purchasing, accepting or maintaining Bankers'
Acceptances or BA Equivalent Notes (excluding for purposes of this Section 2.11
any such increased costs resulting from (i) taxes (as to which Section 2.14
shall govern) and (ii) changes in the basis or rate of taxation of overall net
income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Company shall from time to time, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to the Company and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

                 (b)     If any Lender determines that compliance with any law
or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender's commitment
to lend, to accept, purchase, maintain and/or discount Bankers' Acceptances or
BA Equivalent Notes or to issue or participate in Letters of Credit hereunder
and other commitments of such type or the issuance or maintenance of or
participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Lender (with a copy of such demand to the Agent), the
Company shall pay to the Agent for the account of such Lender, from time to time
as specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender's commitment to lend, to accept, purchase,
maintain loans, and/or discount Bankers' Acceptances or BA Equivalent Notes or
to issue or participate in Letters of Credit hereunder or to the issuance or
maintenance of or participation in any Letters of Credit. A certificate as to
such amounts submitted to the Company and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

                 SECTION 2.12.  Illegality.  (a)  Notwithstanding any other
provision of this Agreement, if any Lender shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances in Dollars or any Committed Currency or to fund or maintain
Eurocurrency Rate Advances in Dollars or any Committed Currency hereunder,
(a) each Eurocurrency Rate Advance will automatically at the end of the
applicable Interest Period therefor or if required by law, upon such demand (i)
if such Eurocurrency Rate Advance is denominated in Dollars, be Converted into a
Base Rate Advance and (ii) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be exchanged into an Equivalent amount of Dollars and be
Converted into a Base Rate Advance and (b) the obligation of the Lenders to make
Eurocurrency Rate Advances or to Convert Advances into Eurocurrency Rate
Advances shall be suspended until the Agent shall notify the Company and the
Lenders that the circumstances causing such suspension no longer exist (and the
Agent shall promptly notify the Company and the Lenders following its knowledge
thereof).

                 (b)      Notwithstanding any other provision of this Agreement,
if the introduction of or any change in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Canadian Lender or its
Canadian Lending Office to perform its obligations hereunder to complete and
accept Drafts, to purchase Bankers' Acceptances or BA Equivalent Notes or to
continue to fund or maintain Bankers' Acceptances or BA Equivalent Notes
hereunder, then, on notice thereof and demand therefor by such Canadian Lender
to the Borrowers through the Agent (i) an amount equal to the aggregate Face
Amount of all Bankers' Acceptances and BA Equivalent Notes outstanding at such
time shall, upon such demand (which shall only be made if deemed necessary by
the applicable Canadian Lender to comply with applicable law), be deposited by
the Borrowers with the Agent in accordance with Section 2.19(n) until the
Maturity Date of each such Bankers' Acceptance and BA Equivalent Note, (ii) upon
the Maturity Date of any Bankers' Acceptance or BA Equivalent Note in respect of
which any such deposit has been made, the Agent shall be, and hereby is,
authorized (without notice to or any further action by the Borrowers) to apply,
or to direct the Agent to apply, such amount (or the applicable portion thereof)
to the reimbursement of such Bankers' Acceptance and (iii) the obligation of the
Canadian Lenders to complete and accept Drafts and purchase Bankers' Acceptances
and BA Equivalent Note shall be suspended until the Agent shall notify the
Borrowers that such Canadian Lender has determined that the circumstances
causing such suspension no longer exist.

                 SECTION 2.13.  Payments and Computations.  (a)  Each Loan Party
shall make each payment hereunder and under the other Loan Documents (except
with respect to principal of, interest on, and other amounts relating to,
Advances denominated in a Committed Currency), irrespective of any right of
counterclaim or set-off, not later than 11:00 A.M. (New York City time) on the
day when due in U.S. Dollars to the Agent at the applicable Agent's Account in
same day funds. Each Loan Party shall make each payment hereunder and under the
other Loan Documents with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (at the
Payment Office for such Committed Currency) on the day when due in such
Committed Currency to the Agent, by deposit of such funds to the applicable
Agent's Account in same day funds. The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest, fees
or commissions ratably (other than amounts payable pursuant to Section 2.11,
2.14 or 9.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.18 and upon the Agent's receipt of
such Lender's Assumption Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date, the Agent
shall make all payments hereunder and under the other Loan Documents in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the other Loan Documents in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

                 (b)     All computations of interest based on clause (a) of the
definition of the Base Rate shall be made by the Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurocurrency Rate or the Federal Funds Rate and of fees and Letter of Credit
Commissions shall be made by the Agent on the basis of a year of 360 days (or,
in each case of Advances denominated in Committed Currencies where market
practice differs, in accordance with market practice), in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

                 (c)     Whenever any payment hereunder or under the other Loan
Documents shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest,
fee or commission, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.

                 (d)     Unless the Agent shall have received notice from any
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

                 (e)     To the extent that the Agent receives funds for
application to the amounts owing by any Borrower under or in respect of this
Agreement or any Note in currencies other than the currency or currencies
required to enable the Agent to distribute funds to the Lenders in accordance
with the terms of this Section 2.13, the Agent shall be entitled to convert or
exchange such funds into Dollars or into a Committed Currency or from Dollars to
a Committed Currency or from a Committed Currency to Dollars, as the case may
be, to the extent necessary to enable the Agent to distribute such funds in
accordance with the terms of this Section 2.13; provided that each Borrower and
each of the Lenders hereby agree that the Agent shall not be liable or
responsible for any loss, cost or expense suffered by such Borrower or such
Lender as a result of any conversion or exchange of currencies affected pursuant
to this Section 2.13(f) or as a result of the failure of the Agent to effect any
such conversion or exchange; and provided further that the Borrowers agree to
indemnify the Agent and each Lender, and hold the Agent and each Lender
harmless, for any and all losses, costs and expenses incurred by the Agent or
any Lender for any conversion or exchange of currencies (or the failure to
convert or exchange any currencies) in accordance with this Section 2.13(e).

                  (f)     Whenever any payment hereunder in respect of Bankers'
Acceptances or BA Equivalent Notes shall be stated to be due on a day other than
a Canadian Business Day such payment shall be made on the next succeeding
Canadian Business Day.

                 (g)     For the purposes of the Interest Act (Canada) and
disclosure under such act, whenever any interest or fees to be paid under this
Agreement are to be calculated on the basis of a year of 365 days or 360 days or
any other period of time that is less than a calendar year, the yearly rate of
interest to which the rate determined pursuant to such calculation is equivalent
is the rate so determined multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by either 365,
360 or such other period of time, as the case may be.

                 (h)     Notwithstanding any provision of this Agreement, in no
event shall the aggregate "interest" (as defined in section 347 of the Criminal
Code (Canada)) payable under this Agreement exceed the effective annual rate of
interest on the "credit advanced" (as defined in that section) under this
Agreement lawfully permitted by that section and, if any payment, collection or
demand pursuant to this Agreement in respect of "interest" (as defined in that
section) is determined to be contrary to the provisions of that section, such
payment, collection or demand shall be deemed to have been made by mutual
mistake of the Borrowers, the Agent and the Lenders and the amount of such
payment or collection shall be refunded to the applicable Borrower. For the
purposes of this Agreement, the effective annual rate of interest shall be
determined in accordance with generally accepted actuarial practices and
principles over the relevant term and, in the event of dispute, a certificate of
a Fellow of the Canadian Institute of Actuaries appointed by the Agent will be
prima facie evidence of such rate.

                 SECTION 2.14.  Taxes.  (a)  Any and all payments by each Loan
Party to or for the account of any Lender or the Agent hereunder or under any
other Loan Document shall be made, in accordance with Section 2.13 or the
applicable provisions of such other documents, if any, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Agent, taxes imposed on its
overall net income, and franchise taxes (including net profits or capital taxes)
imposed on it in lieu of net income taxes, by the jurisdiction under the laws of
which such Lender or the Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction of such Lender's Applicable Lending Office or any
jurisdiction in which it is otherwise treated as doing business (other than a
jurisdiction in which such Lender would not have been treated as doing business
but for and solely as a result of its execution and delivery of any Loan
Document or its exercise of its rights or performance of its obligations
thereunder or otherwise as a result of its participation (or the participation
of an entity in which it owns a beneficial interest) in the transactions
contemplated by the Loan Documents) or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under any other Loan Document
being hereinafter referred to as "Taxes"). In addition, it is understood and
agreed that a Loan Party shall not be required to indemnify the Agent or any
Lenders for, or pay additional amounts under this Section 2.14 with respect to,
any withholding Taxes imposed by the United States, except to the extent the
withholding Taxes would not have been imposed but for and solely as a result of
a change in applicable law occurring after (i) the date such Person became a
party to this Agreement or (ii) with respect to an assignment, participation,
acquisition, designation of a new Applicable Lending Office or the appointment
of a successor Agent, the effective date thereof except, in each case (x) to the
extent and at the rate that such Person's predecessor was entitled to such
amounts as provided for in Section 2.14(e) or (y) if the assignment,
acquisition, designation of a new Applicable Lending Office or the appointment
of a successor Agent occurs as a result of the Borrower's request pursuant to
Section 9.07(a). If any Loan Party shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder or under any other Loan Document
to any Lender or the Agent, (1) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (2) such Loan Party shall make such
deductions and (3) such Loan Party shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

                 (b)     In addition, the Company shall pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or under any other
Loan Documents or from the execution, delivery or registration of, performing
under, or otherwise with respect to, this Agreement or the other Loan Documents
excluding, in each case, such amounts that result from an assignment, grant of a
participation, transfer or designation of a new Applicable Lending Office or
other office for receiving payments under any Loan Document (hereinafter
referred to as "Other Taxes").

                 (c)     Each Borrower shall indemnify each Lender and the Agent
for and hold it harmless against the full amount of Taxes or Other Taxes
(including, without limitation, Taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.14) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender or
the Agent (as the case may be) makes written demand therefor. A certificate from
the Applicable Lender or the Agent setting forth in reasonable detail the basis
and calculation of such amounts shall be deemed to be correct, absent manifest
error.

                 (d)     Within 30 days after the date of any payment of Taxes,
each Loan Party shall furnish to the Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Agent.

                 (e)     Each Lender organized under the laws of a jurisdiction
outside the United States, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender and on the date of the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
becomes a Lender in the case of each other Lender, upon a change in Applicable
Lending Office and from time to time thereafter as reasonably requested in
writing by the Company (but only so long as such Lender remains lawfully able to
do so), shall provide each of the Agent and the Company with two original
Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or any other Loan
Document. If the form provided by a Lender at the time such Lender first becomes
a party to this Agreement indicates a United States interest withholding tax
rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Company and shall not be obligated to include in such form or document such
confidential information.

                 (f)     For any period with respect to which a Lender has
failed to provide the Company with the appropriate form, certificate or other
document described in Section 2.14(e) (other than if such failure is due to a
change in law, or in the interpretation or application thereof, occurring
subsequent to the date on which a form, certificate or other document originally
was required to be provided, or if such form, certificate or other document
otherwise is not required under subsection (e) above), such Lender shall not be
entitled to indemnification or additional amounts under Section 2.14(a) or (c)
with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form, certificate or other document required hereunder, the
Company shall take such steps as the Lender shall reasonably request to assist
the Lender to recover such Taxes.

                 (g)     If the Agent of any Lender determines in good faith
that it has received a refund in respect of any Taxes paid by a Borrower
pursuant to this Section 2.14, it shall within thirty (30) days from the date of
such receipt pay over such refund to the such Borrower (but only to the extent
of Taxes paid pursuant to this Section 2.14, net of all out-of-pocket expenses
of such Lender, and with out interest (other than interest paid by the relevant
taxing authority with respect to such refund); provided, however, that upon the
request of such Lender, the Borrower agrees to repay such amounts in the event
such Lender is required to repay such refund to the relevant taxing authority.
Nothing in this Section 2.14(g) shall require the Agent or any Lender to
disclose the contents of its tax returns to any Person.

                 SECTION 2.15.  Sharing of Payments, Etc.  If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of the Advances, Bankers' Acceptances
or BA Equivalent Notes owing to it (other than (x) as payment of an Advance made
by an Issuing Bank pursuant to the first sentence of Section 2.03(c) or (y)
pursuant to Section 2.03(b), 2.11, 2.14 or 9.04(c)) in excess of its Ratable
Share of payments on account of the Advances, Bankers' Acceptances or BA
Equivalent Notes obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances, Bankers'
Acceptances or BA Equivalent Notes owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender's ratable share (according to the proportion of (i) the amount of
such Lender's required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

                 SECTION 2.16.  Evidence of Debt.  (a)  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Advance,
Bankers' Acceptances or BA Equivalent Notes owing to such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder in respect of Advances, Bankers' Acceptances
or BA Equivalent Notes. Each Borrower agrees that upon notice by any Lender to
such Borrower (with a copy of such notice to the Agent) to the effect that a
Note is required or appropriate in order for such Lender to evidence (whether
for purposes of pledge, enforcement or otherwise) the Advances owing to, or to
be made by, such Lender, such Borrower shall promptly execute and deliver to
such Lender a Note payable to the order of such Lender in a principal amount up
to the Revolving Credit Commitment of such Lender. All references to Notes in
the Loan Documents shall mean Notes, if any, to the extent issued hereunder.

                 (b)     The Register maintained by the Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances, Bankers'
Acceptances or BA Equivalent Notes comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from such Borrower hereunder and
each Lender's share thereof.

                 (c)     Entries made in good faith by the Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.

                 SECTION 2.17.  Use of Proceeds.  The proceeds of the Advances
and the Letters of Credit shall be available (and each Borrower agrees that it
shall use such proceeds) solely for general corporate purposes of such Borrower
and its Subsidiaries, including acquisition financing relating to the merger of
the Company with Great Lakes.

                 SECTION 2.18.  Increase in the Aggregate.  (a)  The Company
may, at any time but in any event not more than twice in any calendar year prior
to the Termination Date, by notice to the Agent, request that the aggregate
amount of the Commitment be increased by an amount of $10,000,000 or an integral
multiple thereof (each a "Commitment Increase") to be effective as of a date
that is at least 90 days prior to the scheduled Termination Date then in effect
(the "Increase Date") as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $750,000,000 and (ii) on the date of any request by the Company
for a Commitment Increase and on the related Increase Date the applicable
conditions set forth in Section 3.03 shall be satisfied.

                 (b)     The Agent shall promptly notify the Lenders of a
request by the Company for a Commitment Increase, which notice shall include (i)
the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the "Commitment Date"). Each Lender that is willing to participate
in such requested Commitment Increase (each an "Increasing Lender") shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Company and the Agent.

                 (c)     Promptly following each Commitment Date, the Agent
shall notify the Company as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Company may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date; provided, however, that the Commitment of each such Eligible Assignee
shall be in an amount of $5,000,000 or more.

                 (d)     On each Increase Date, each Eligible Assignee that
accepts an offer to participate in a requested Commitment Increase in accordance
with Section 2.18(b) (each such Eligible Assignee, an "Assuming Lender") shall
become a Lender party to this Agreement as of such Increase Date and the
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.18(b)) as of such Increase Date;
provided, however, that the Agent shall have received on or before such Increase
Date the following, each dated such date:

                (i)     (A) certified copies of resolutions of the Board of
Directors of the Company or the Executive Committee of such Board approving the
Commitment Increase and (B) an opinion of counsel for the Company (which may be
in-house counsel), in substantially the form of Exhibit D hereto;

                (ii)    an assumption agreement from each Assuming Lender, if
any, in form and substance reasonably satisfactory to the Company and the Agent
(each an "Assumption Agreement"), duly executed by such Eligible Assignee, the
Agent and the Company; and

                 (iii)   confirmation from each Increasing Lender of the
increase in the amount of its Commitment in a writing satisfactory to the
Company and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent's Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender's ratable portion of
the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender's ratable portion of the Borrowings then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender's ratable portion
of the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Revolving Credit Commitments (without giving effect
to the relevant Commitment Increase). After the Agent's receipt of such funds
from each such Increasing Lender and each such Assuming Lender, the Agent will
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Advances owing to
each Lender after giving effect to such distribution equals such Lender's
ratable portion of the Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment
Increase).

                 SECTION 2.19.  Drawings of Bankers' Acceptances and BA
Equivalent Notes.  (a)  Request for Drawing.  Each Drawing shall be made on
notice, given not later than 11:00 A.M. (New York City time) on a Canadian
Business Day at least two Canadian Business Days prior to the date of the
proposed Drawing, by any Canadian Borrower to the Agent, which shall give each
Canadian Lender prompt notice thereof by telecopier. Each notice of a Drawing
shall be in writing (including by telecopier), in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Drawing
(which shall be a Canadian Business Day), (ii) aggregate Face Amount of such
Drawing and (iii) initial Maturity Date for each Bankers' Acceptance and BA
Equivalent Notes comprising part of such Drawing; provided, however, that, if
the Agent determines in good faith (which determination shall be conclusive and
binding upon such Canadian Borrower) that the Drafts to be accepted and
purchased as part of any Drawing cannot, due solely to the requested aggregate
Face Amount thereof, be accepted and/or purchased ratably by the Canadian
Lenders in accordance with Section 2.01(c), then the aggregate Face Amount of
such Drawing (or the Face Amount of Bankers' Acceptances and BA Equivalent Notes
to be created and purchased by any Canadian Lender) shall be reduced to such
lesser amount as the Agent determines will permit such Drafts comprising part of
such Drawing to be so accepted and purchased. The Agent agrees that it will, as
promptly as practicable, notify such Canadian Borrower of the unavailability of
Bankers' Acceptances. Each Draft in connection with any requested Drawing (A)
shall be in a minimum amount of CN$1,000,000 or an integral multiple of
CN$100,000 in excess thereof, and (B) shall be dated the date of the proposed
Drawing. Each Canadian Lender that is a BA Canadian Lender shall, before 1:00
P.M. (New York City time) on the date of each Drawing, complete one or more
Drafts in accordance with the related Notice of Borrowing, accept such Drafts
and purchase the Bankers' Acceptances created thereby for the Drawing Purchase
Price and shall, before 1:00 P.M. (New York City time) on such date, make
available for the account of its Applicable Lending Office to the Agent at its
appropriate Agent's Account, in same day funds, the Drawing Purchase Price
payable by such Canadian Lender for such Drawing less the Stamping Fee payable
to such Canadian Lender with respect thereto under Section 2.19(b). Each Non-BA
Canadian Lender shall, in lieu of accepting its proportionate amount of Bankers
Acceptances forming part of a Drawing, make available such Canadian Borrower a
loan (a "BA Equivalent Note") in Canadian Dollars in an amount equal to the
Drawing Purchase Price of the Bankers' Acceptances that such Non-BA Canadian
Lender would have been required to accept if it were a BA Canadian Lender. Each
Non-BA Canadian Lender shall, before 1:00 P.M. (New York City time) on the date
of each Drawing, make available for the account of its Applicable Lending Office
to the Agent at its appropriate Agent's Account, in same day funds, the amount
of the BA Equivalent Note, less an amount equal to the Stamping Fee that would
have been applicable to the BA Equivalent Note had it been a Bankers'
Acceptance. Upon the fulfillment of the applicable conditions set forth in
Section 3.03, the Agent will make the funds it has received from the Canadian
Lenders available to such Canadian Borrower requesting such Drawing at the
Agent's address referred to in Section 9.02 or at the applicable Payment Office,
as the case may be.

                 (b)     Stamping Fees.  Each Canadian Borrower shall, on the
date of each Drawing and on the date of each renewal of any outstanding Bankers'
Acceptances or BA Equivalent Notes, pay to the Agent, in Canadian Dollars, for
the ratable account of the Canadian Lenders accepting Drafts and purchasing
Bankers' Acceptances or making BA Equivalent Notes, the Stamping Fee with
respect to such Bankers' Acceptances or corresponding BA Equivalent Notes. Each
Canadian Borrower irrevocably authorizes each such Canadian Lender to deduct the
Stamping Fee payable with respect to each Bankers' Acceptance or BA Equivalent
Notes of such Canadian Lender from the Drawing Purchase Price payable by such
Canadian Lender in respect of such Bankers' Acceptance or BA Equivalent Notes in
accordance with this Section 2.19 and to apply such amount so withheld to the
payment of such Stamping Fee for the account of the applicable Canadian Borrower
and, to the extent such Stamping Fee is so withheld and legally permitted to be
so applied, the applicable Canadian Borrower's obligations under the preceding
sentence in respect of such Stamping Fee shall be satisfied.

                 (c)     Limitations on Drawings.  Anything in Section 2.19(a)
to the contrary notwithstanding, no Canadian Borrower may select a Drawing if
the obligation of the Canadian Lenders to purchase and accept Bankers'
Acceptances shall then be suspended pursuant to Section 2.19(e) or 2.12(b).

                 (d)      Binding Effect of Notices of Borrowing.  Each Notice
of Borrowing for a Drawing shall be irrevocable and binding on the applicable
Canadian Borrower. In the case of any proposed Drawing, the applicable Canadian
Borrower shall indemnify each Canadian Lender (absent any gross negligence by
the Canadian Lender) against any loss, cost or expense incurred by such Canadian
Lender as a result of any failure to fulfill on or before the date specified in
the Notice of Borrowing for such Drawing the applicable conditions set forth in
Section 3.03, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Canadian Lender to fund the Drawing Purchase Price (or in the case of
Non-BA Canadian Lenders, the BA Equivalent Note) to be paid by such Canadian
Lender as part of such Drawing when, as a result of such failure, such Drawing
is not made on such date (but, in any event, excluding any loss of profit and
the Stamping Fee applicable to such Drawing or Advance).

                 (e)     Circumstances Making Bankers' Acceptances
Unavailable.  (i)  If, with respect to any proposed Drawing, the Agent
determines in good faith that circumstances affecting the money markets at the
time any related Notice of Borrowing is delivered or is outstanding will result
in no market for the Bankers' Acceptances to be created in connection with such
Drawing or an insufficient demand for such Bankers' Acceptances to allow the
Canadian Lenders creating such Bankers' Acceptances to sell or trade the
Bankers' Acceptances to be created and purchased or discounted by them hereunder
in connection with such Drawing, then, upon notice to the applicable Canadian
Borrower and the Canadian Lenders thereof, (A) the Notice of Borrowing with
respect to such proposed Drawing shall be cancelled and the Drawing requested
therein shall not be made and (B) the right of such Canadian Borrower to request
a Drawing shall be suspended until the Agent shall notify such Canadian Borrower
that the circumstances causing such suspension no longer exist. The Agent agrees
that it will, as promptly as practicable, notify such Canadian Borrower of the
unavailability of Bankers' Acceptances.

               (ii)     Upon the occurrence and during the continuance of any
Default, the obligation of the Canadian Lenders to create and purchase Bankers'
Acceptances shall be suspended.

                (iii)     If the Reuters Screen CDOR Page is not available for
the timely determination of the BA Rate, and the BA Rate for any Bankers'
Acceptances or BA Equivalent Notes can not otherwise be determined in a timely
manner in accordance with the definition of "BA Rate", the Agent shall forthwith
notify the Canadian Borrowers and the Canadian Lenders that such interest rate
cannot be determined for such Bankers' Acceptances and BA Equivalent Notes, and
the obligation of the Canadian Lenders to make, or to renew, Bankers'
Acceptances and BA Equivalent Notes shall be suspended until the Agent shall
notify the Canadian Borrowers and the Canadian Lenders that the circumstances
causing such suspension no longer exist.

                 (f)     Assumptions of the Agent.  Unless the Agent shall have
received notice from a Canadian Lender prior to the date of any Drawing that
such Canadian Lender will not make available to it such Canadian Lender's
ratable share of the proceeds of such Drawing, in accordance with
Section 2.19(a), the Agent may assume that such Canadian Lender has made such
ratable share available to it on the date of such Drawing in accordance with
Section 2.19(a) and the Agent may, in reliance upon such assumption, make
available to the applicable Canadian Borrower on such date a corresponding
amount. If and to the extent that any such Canadian Lender shall not have so
made such ratable share available to the Agent, such Canadian Lender and the
Canadian Borrowers severally agree to repay or pay to the Agent forthwith on
demand such corresponding amount, together with interest thereon, for each day
from the date such amount is made available to the applicable Canadian Borrower
until the date such amount is repaid or paid to the Agent, at (i) in the case of
the applicable Canadian Borrower, a rate per annum equal to the BA Rate used in
calculating the Drawing Purchase Price with respect to such Drawing, and (ii) in
the case of such Canadian Lender, the Canadian Interbank Rate. If such Canadian
Lender shall pay to the Agent such corresponding amount, such amount so paid
shall constitute such Canadian Lender's ratable share of the proceeds of such
Drawing for all purposes under this Agreement.

                 (g)     Presigned Draft Forms.  To enable the Canadian Lenders
which are BA Lenders to create Bankers' Acceptances in accordance with
Section 2.01(c) and this Section 2.19, each Canadian Borrower intending to make
Drawings of Bankers' Acceptances and Notional Bankers' Acceptances hereby
appoints each BA Lender as its attorney to sign and endorse on its behalf (for
the purpose of acceptance and purchase of Bankers' Acceptances pursuant to this
Agreement), in handwriting or by facsimile or mechanical signature as and when
deemed necessary by such BA Lender, blank forms of Bankers' Acceptances. In this
respect, it is each BA Lender's responsibility to maintain an adequate supply of
blank forms of Bankers' Acceptances for acceptance under this Agreement. The
Canadian Borrowers recognize and agree that all Bankers' Acceptances signed
and/or endorsed on its behalf by a BA Lender shall bind each Canadian Borrower
as fully and effectually as if signed in the handwriting of and duly issued by
the proper signing officers of such Canadian Borrower. Each BA Lender is hereby
authorized (for the purpose of acceptance and purchase of Bankers' Acceptances
pursuant to this Agreement) to issue such Bankers' Acceptances endorsed in blank
in such face amounts as may be determined by such BA Lender; provided that the
aggregate amount thereof is equal to the aggregate amount of Bankers'
Acceptances required to be accepted and purchased by such BA Lender. On request
by any Canadian Borrower, a BA Lender shall cancel all forms of Bankers'
Acceptances which have been pre-signed or pre-endorsed by or on behalf of the
Canadian Borrowers and which are held by such BA Lender and have not yet been
issued in accordance herewith. Each BA Lender further agrees to retain such
records in the manner and/or the statutory periods provided in the various
Canadian provincial or federal statutes and regulations which apply to such BA
Lender. Each BA Lender shall maintain a record with respect to Bankers'
Acceptances held by it in blank hereunder, voided by it for any reason, accepted
and purchased by it hereunder, and cancelled at their respective maturities.
Each BA Lender agrees to provide such records to the Canadian Borrowers at the
Canadian Borrowers' expense upon request. Bankers' Acceptances shall be signed
by a duly authorized officer or officers of the Canadian Borrowers or by its
attorneys, including its attorneys appointed pursuant to Section 2.19(g).
Notwithstanding that any person whose signature appears on any Bankers'
Acceptance as a signatory for any Canadian Borrower may no longer be an
authorized signatory for such Canadian Borrower at the date of issuance of a
Bankers' Acceptance, such signature shall nevertheless be valid and sufficient
for all purposes as if such authority had remained in force at the time of such
issuance, and any such Bankers' Acceptance so signed shall be binding on the
Canadian Borrowers.

                 (h)      Distribution of Bankers' Acceptances.  Bankers'
Acceptances purchased by a Canadian Lender in accordance with the terms of
Section 2.01(c) and this Section 2.19 may, in such Canadian Lender's sole
discretion, be held by such Canadian Lender for its own account until the
applicable Maturity Date or sold, rediscounted or otherwise disposed of by it at
any time prior thereto in any relevant market therefor.

                 (i)     Failure to Fund in Respect of Drawings.  The failure of
any Canadian Lender to fund the Drawing Purchase Price to be funded by it as
part of any Drawing or to make a BA Equivalent Note shall not relieve any other
Canadian Lender of its obligation hereunder to fund its Drawing Purchase Price
on the date of such Drawing or to make a BA Equivalent Note, but no Canadian
Lender shall be responsible for the failure of any other Canadian Lender to fund
the Drawing Purchase Price or make the BA Equivalent Note to be funded or made,
as the case may be by such other Canadian Lender on the date of any Drawing.

                 (j)     Optional Renewal/Repayment of Bankers' Acceptances. The
Canadian Borrowers shall give notice to the Agent not later than 11:00 A.M. (New
York City time) on a Business Day at least two Canadian Business Days prior to
the Maturity Date of the Bankers' Acceptances and BA Equivalent Notes comprising
part of the same Drawing, and subject to the provisions of Section 2.12,
specifying either that the Canadian Borrowers intend to renew all or any portion
of such Bankers' Acceptances and BA Equivalent Notes or that the Canadian
Borrowers intend to repay such maturing Bankers' Acceptances and BA Equivalent
Notes. Failure by the Canadian Borrowers to deliver such notice to the Agent in
accordance with this Section 2.19(j) shall be deemed an election by the Canadian
Borrowers to repay such Bankers' Acceptances and BA Equivalent Notes on the
applicable Maturity Date.

                 (k)      Renewal of Bankers' Acceptances.  Subject to Section
2.19(j), the Canadian Borrowers may elect to renew Bankers' Acceptances and BA
Equivalent Notes comprising part of the same Drawing, provided, however, that:

               (i)     any renewal of Bankers' Acceptances or BA Equivalent
Notes shall be made only on the then existing Maturity Date for such Bankers'
Acceptances or BA Equivalent Notes;

                (ii)     each renewal of Bankers' Acceptances and BA Equivalent
Notes comprising part of the same Drawing shall be made ratably among the
Canadian Lenders holding such Bankers' Acceptances and having made BA Equivalent
Notes in accordance with the respective amount of such Bankers' Acceptances so
held and BA Equivalent Notes so made; and



                (iii)     upon the occurrence and during the continuance of any
Event of Default no renewal of any Bankers' Acceptance or BA Equivalent Notes
may be made.

Each such notice of renewal shall, within the restrictions set forth above,
specify (A) the date of such renewal (which shall be the then existing Maturity
Date of such Bankers' Acceptances and BA Equivalent Notes and shall be a
Canadian Business Day), (B) the Bankers' Acceptances to be renewed, (C) if less
than all of the Bankers' Acceptances and BA Equivalent Notes comprising part of
any Drawing are to be renewed, the aggregate Face Amount for such renewal and
(D) the term to maturity of the renewed Bankers' Acceptances and BA Equivalent
Notes (which shall comply with the definition of "Maturity Date" in
Section 1.01); provided, however, that, if the Agent determines in good faith
(which determination shall be conclusive and binding upon such Canadian
Borrower) that the Bankers' Acceptances and BA Equivalent Notes cannot, due
solely to the requested aggregate Face Amount thereof, be renewed ratably by the
Canadian Lenders, the aggregate Face Amount of such renewal (or the Face Amount
of Bankers' Acceptances or BA Equivalent Notes to be created by any Canadian
Lender) shall be reduced to such lesser amount as the Agent determines will
permit such renewal to be so made. Each notice of renewal under this
Section 2.19 shall be irrevocable and binding on the applicable Canadian
Borrower. Upon any renewal of Bankers' Acceptances and BA Equivalent Notes
comprising part of any Drawing in accordance with this Section 2.19(k), the
Canadian Lenders that hold the Bankers' Acceptances and that made BA Equivalent
Notes to be renewed shall exchange such maturing Bankers' Acceptances for new
Bankers' Acceptances and shall make a new BA Equivalent Notes, containing the
terms set forth in the applicable notice of renewal, and the Drawing Purchase
Price payable for each such renewed Bankers' Acceptance and the proceeds of the
new BA Equivalent Note shall be applied, together with other funds, if
necessary, available to the applicable Canadian Borrower, to reimburse the
Bankers' Acceptances and BA Equivalent Notes otherwise maturing on such date.
Each Canadian Borrower hereby irrevocably authorizes and directs each Canadian
Lender to apply the proceeds of each renewed Bankers' Acceptance or BA
Equivalent Note owing to it to the reimbursement, in accordance with this
Section 2.19(k), of the Bankers' Acceptances or BA Equivalent Notes owing to
such Canadian Lender and maturing on such date.

                 (l)     Repayment of Bankers' Acceptances.  Subject to Section
2.19(j), the Canadian Borrowers shall repay on or before 12:00 noon (Toronto
time) on the Maturity Date for those Bankers' Acceptances and BA Equivalent
Notes comprising part of the same Drawing, an amount in Canadian Dollars equal
to the Face Amount of such Bankers' Acceptances and BA Equivalent Notes
(notwithstanding that a Canadian Lender may be the holder of it at maturity).
Any such payment shall satisfy the Canadian Borrower's obligations under the
Bankers' Acceptances and BA Equivalent Notes to which it relates and the
relevant Canadian Lender shall (y) then be solely responsible for the payment of
the applicable Bankers' Acceptances and BA Equivalent Notes, and (z) thereafter
indemnify the Canadian Borrower from any loss, cost or expense suffered by or
imposed upon the Canadian Borrowers in respect of any claim from a holder of
such Bankers' Acceptances and BA Equivalent Notes that any Canadian Borrower is
liable for payment thereunder or any payment by the Canadian Borrowers in
connection with such claim.

                 (m)      Mandatory Conversion.  Upon the occurrence and during
the continuance of any Default or if the Canadian Borrower shall fail (i) to
deliver a properly completed notice of renewal under Section 2.19(j) or (ii) to
reimburse the Canadian Lenders for any Bankers' Acceptances and BA Equivalent
Notes comprising part of the same Drawing pursuant to Section 2.19(l), the Agent
will forthwith so notify the applicable Canadian Borrower and the Canadian
Lenders, whereupon each such Bankers' Acceptance and BA Equivalent Notes will
automatically, on the then existing Maturity Date of such Bankers' Acceptance or
BA Equivalent Notes, Convert into a Base Rate Advance at the Equivalent in
Dollars of the Face Amount of such Bankers' Acceptances or BA Equivalent Notes.

                 (n)     Collateralization of Bankers' Acceptances.  Bankers'
Acceptances and BA Equivalent Notes may not be prepaid. The Canadian Borrowers
may, however, at their option, exercisable upon not less than one Business Day's
notice to the Agent, elect to deposit with the Agent Canadian Dollars in
same-day funds to be held by the Agent, pursuant to collateral arrangements
satisfactory to the Agent, for application to the payment of any Borrowing of
Bankers' Acceptances or BA Equivalent Notes designated by the Canadian Borrowers
in such notice. If such a deposit is made, then such Bankers' Acceptances and BA
Equivalent Notes shall be deemed no longer outstanding for purposes of this
Agreement; provided that the amount of such deposit shall be not less than the
full Face Amount of such Bankers' Acceptances or BA Equivalent Notes.
Furthermore, in the event the maturity of the Bankers' Acceptances and BA
Equivalent Notes is accelerated pursuant to Section 6.01, the Canadian Borrowers
shall cash collateralize all outstanding Banker's Acceptances.

                 (o)     Inconsistencies.  In the event of any inconsistency
between the provisions of this Section 2.19 and any other provision of Article
II with respect to Bankers' Acceptances or BA Equivalent Notes, the provisions
of this Section 2.19 shall prevail.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

                 SECTION 3.01.  Conditions Precedent to Effectiveness of Section
2.  Section 2.01 of this Agreement shall become effective on and as of the first
date (the "Effective Date") on which the following conditions precedent have
been satisfied:

                 (a)     There shall have occurred no Material Adverse Change
since December 31, 2004, and no material adverse change in the business,
condition (financial or otherwise), operations or properties of Great Lakes and
its Subsidiaries taken as a whole since December 31, 2004.

                 (b)     There shall exist no action, suit, investigation,
litigation or proceeding affecting the Company or any of its Subsidiaries
pending or threatened before any court, governmental agency or arbitrator that
(i) could be reasonably likely to have a Material Adverse Effect other than the
matters described on Schedule 3.01(b) hereto (the "Disclosed Litigation") or a
material adverse effect on the business, condition (financial or otherwise),
operations or properties of Great Lakes and its Subsidiaries, taken as a whole,
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no material adverse change in the status, or
financial effect on the Company or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.

                 (c)     Nothing shall have come to the attention of the Lenders
during the course of their due diligence investigation to lead them to believe
that the Information Memorandum was or has become misleading, incorrect or
incomplete in any material respect or that the business, condition (financial or
otherwise), operations or properties of the Company and its Subsidiaries, taken
as a whole, are different in any material adverse respect from that presented in
the Information Memorandum or derived by the Agent and the Lender from the
public filings of the Company and its Subsidiaries.

                 (d)     All governmental and third party consents and approvals
necessary in order to consummate the transactions contemplated hereby shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, all applicable waiting periods in
connection with the Acquisition shall have expired without any action being
taken by any competent authority, and no law or regulation shall be applicable
in the reasonable judgment of the Lenders, in each case that restrains, prevents
or imposes materially adverse conditions upon the transactions contemplated
hereby, and

                 (e)     The Company shall have notified each Lender and the
Agent in writing as to the proposed Effective Date.

                 (f)     The Company shall have paid all accrued fees and
expenses of the Agent and the Lenders (including the accrued and invoiced
reasonable fees and expenses of counsel to the Agent).

                 (g)     On the Effective Date, the following statements shall
be true and the Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Company, dated the
Effective Date, stating that:

                 (i)     The representations and warranties contained in
Section 4.01 are correct on and as of the Effective Date,

                (ii)    No event has occurred and is continuing that constitutes
a Default, and

                (iii)    all conditions precedent to the consummation of the
Acquisition shall have been satisfied substantially in accordance with the terms
of the Agreement and Plan of Merger dated as of March 8, 2005 between Great
Lakes, Copernicus Merger Corporation and the Company, without any waiver or
amendment not consented to by the Required Lenders of any material term,
provision or condition set forth therein, and in compliance with all applicable
laws.

                 (h)     The Agent shall have received on or before the
Effective Date the following, each dated such day, in form and substance
satisfactory to the Agent and (except for the Notes) in sufficient copies for
each Lender:

                (i)     The Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.16.

                (ii)    Certified copies of the resolutions of the board of
directors (or similar governing body) of each Loan Party approving each of the
Loan Documents to which it is a party, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
such Loan Document.

                (iii)    A certificate of each Loan Party signed on behalf of
such Loan Party by its Secretary or any Assistant Secretary, dated the Effective
Date (the statements made in which certificate shall be true on and as of the
Effective Date), certifying as to (A) a true and correct copy of the charter or
similar document of such Loan Party, (B) a true and correct copy of the bylaws
or similar document of such Loan Party as in effect on the date on which the
resolutions referred to in Section 3.01(h)(ii) were adopted and on the Effective
Date, (C) the due incorporation and good standing or valid existence of such
Loan Party under the laws of the jurisdiction of its incorporation or formation,
and the absence of any proceeding for the dissolution or liquidation of such
Loan Party and (D) certifying the names and true signatures of the officers of
such Loan Party authorized to sign each of the Loan Documents to which it is a
party and the other documents to be delivered hereunder.

                (iv)    Certificates in form and substance satisfactory to the
Agent attesting to the Solvency of the Company and the Company and its
Subsidiaries, taken as a whole, before and after giving effect to the merger
with Great Lakes, from the chief financial officer or other officer of the
Company acceptable to the Agent.

                (v)     Pro forma financial statements as to the Company and
forecasts prepared by management of the Company, in form and substance
satisfactory to the Lenders, of balance sheets, income statements and cash flow
statements on an annual basis through December 31, 2009.

                (vi)    A favorable opinion of Skadden, Arps, Meagher & Flom
LLP, counsel for the Company, substantially in the form of Exhibit D hereto.

                (vii)   A favorable opinion of Shearman & Sterling LLP, counsel
for the Agent, in form and substance satisfactory to the Agent.

                 (i)     The Company shall have terminated the commitments of
the lenders and repaid or prepaid all of the obligations under, the Credit
Agreement dated as of August 16, 2004 among the Company, the lenders parties
thereto and Deutsche Bank AG, New York Branch, as administrative agent, and each
of the Lenders that is a party to such credit facility hereby waives, upon
execution of this Agreement, any notice required by said Credit Agreement
relating to the termination of commitments thereunder.

                 (j)     Liens securing any of the public notes of the Company
shall have been released.

                 (k)     Great Lakes shall have terminated the commitments of
the lenders and repaid or prepaid all of the obligations under, the Five Year
Credit Agreement dated as of September 30, 2004 among Great Lakes, the lenders
parties thereto and Citicorp USA, Inc., as administrative agent, and each of the
Lenders that is a party to such credit facility hereby waives, upon execution of
this Agreement, any notice required by said Credit Agreement relating to the
termination of commitments thereunder.

                 SECTION 3.02.  Initial Advance to Each Designated
Subsidiary.  The obligation of each Lender to make an initial Advance to each
Designated Subsidiary is subject to the receipt by the Agent on or before the
date of such initial Advance of each of the following, in form and substance
reasonably satisfactory to the Agent and dated such date, and (except for the
Notes) in sufficient copies for each Lender:

                 (a)      The Notes of such Designated Subsidiary to the order
of the Lenders to the extent requested by any Lender pursuant to Section 2.16.

                 (b)      Certified copies of the resolutions of the board of
directors (or similar governing body) of such Designated Subsidiary (with a
certified English translation if the original thereof is not in English)
approving this Agreement and the Notes to be delivered by it, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement.

                 (c)     A certificate of a proper officer of such Designated
Subsidiary certifying the names and true signatures of the officers of such
Designated Subsidiary authorized to sign its Designation Agreement and the Notes
to be delivered by it and the other documents to be delivered by it hereunder.

                 (d)     A certificate signed by a duly authorized officer of
the Company, certifying that such Designated Subsidiary has obtained all
governmental and third party authorizations, consents, approvals (including
exchange control approvals) and licenses required under applicable laws and
regulations necessary for such Designated Subsidiary to execute and deliver its
Designation Agreement and the Notes to be delivered by it and to perform its
obligations hereunder and thereunder.

                 (e)     A Designation Agreement duly executed by such
Designated Subsidiary and the Company.

                 (f)      Favorable opinions of counsel (which may be in-house
counsel) to such Designated Subsidiary substantially in the form of Exhibit D
hereto, and as to such other matters as any Lender through the Agent may
reasonably request.

                 (g)     Such other approvals, opinions or documents as any
Lender, through the Agent may reasonably request.

                 SECTION 3.03.  Conditions Precedent to Each Borrowing, Issuance
and Commitment Increase.  The obligation of each Lender to make an Advance
(other than an Advance made by any Issuing Bank or any Lender pursuant to
Section 2.03(c)) on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue, renew or extend a Letter of Credit and each Commitment
Increase shall be subject to the conditions precedent that the Effective Date
shall have occurred and on the date of such Borrowing, such issuance or the
applicable Increase Date (as the case may be) the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing, Notice of
Issuance or request for Commitment Increase and the acceptance by any Borrower
of the proceeds of such Borrowing, such issuance or such Increase Date shall
constitute a representation and warranty by such Borrower that on the date of
such Borrowing, such issuance or such Increase Date such statements are true):

                 (a)      the representations and warranties contained in
Section 4.01 are correct in all material respects on and as of such date, before
and after giving effect to such Borrowing, such issuance or such Commitment
Increase and to the application of the proceeds therefrom, as though made on and
as of such date (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date),
and additionally, if such Borrowing or issuance shall have been requested by a
Designated Subsidiary, the representations and warranties of such Designated
Subsidiary contained in its Designation Agreement are correct in all material
respects on and as of the date of such Borrowing or such issuance, before and
after giving effect to such Borrowing, such issuance or such Commitment Increase
and to the application of the proceeds therefrom, as though made on and as of
such date, and

                 (b)      no event has occurred and is continuing, or would
result from such Borrowing, such issuance or such Commitment Increase or from
the application of the proceeds therefrom, that constitutes a Default.

                 SECTION 3.04.  Determinations Under Section 3.01 and 3.02.  For
purposes of determining compliance with the conditions specified in
Sections 3.01 and 3.02, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the date that the Company, by notice to the Agent, designates as
the proposed Effective Date or the date of the initial Advance to the applicable
Designated Subsidiary, as the case may be, specifying its objection thereto. The
Agent shall promptly notify the Lenders of the occurrence of the Effective Date
and each date of initial Advance to a Designated Subsidiary, as applicable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

                 SECTION 4.01. Representations and Warranties of the
Company.  The Company represents and warrants as follows:

                 (a)     Each Loan Party and each of its Subsidiaries (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing (or its equivalent) under the laws of the
jurisdiction of its incorporation or formation, except where the failure to be
so duly organized, validly existing or in good standing in the case of a
Subsidiary organized outside of the United States has not had, or could not
reasonably be expected to have, a Material Adverse Effect, (ii) is duly
qualified and in good standing as a foreign corporation or company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed would not be reasonably likely to have a Material Adverse
Effect and (iii) has all requisite corporate, limited liability company or
partnership (as applicable) power and authority (including, without limitation,
all governmental authorizations to own or lease and operate its properties and
to carry on its business.

                 (b)      Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Loan Parties, showing as of the date hereof (as to each
Loan Party) the jurisdiction of its incorporation and its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number (if
any) issued to it by the jurisdiction of its organization. The copy of the
charter of each Loan Party and each amendment thereto provided pursuant to
Section 3.01(h)(iii) is a true and correct copy of each such document as of the
Effective Date, each of which is valid and in full force and effect.

                 (c)      Set forth on Schedule 4.01(c) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its formation, the
number of shares, membership interests or partnership interests (as applicable)
of each class of its equity interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its equity interests
owned (directly or indirectly) by such Loan Party and the number of shares
covered by all outstanding options, warrants, rights of conversion or purchase
and similar rights at the date hereof. All of the outstanding equity interests
in each Loan Party's Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens, except Permitted Liens and those
created under the Collateral Documents.

                 (d)     The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or is to be a party, and the
incurrence of Debt hereunder, are within such Loan Party's corporate, limited
liability company or limited partnership (as applicable) powers, have been duly
authorized by all necessary corporate, limited liability company or limited
partnership (as applicable) action, and do not (i) contravene such Loan Party's
charter, bylaws, limited liability company agreement, partnership agreement or
other constituent documents, (ii) violate any law, rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award applicable to such Loan Party, (iii) conflict with or result in the breach
of, or constitute a default or require any payment to be made under, any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which would be reasonably likely to have a Material Adverse Effect.

                 (e)      No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body or
any other third party is required for the due execution, delivery and
performance by any Loan Party of any Loan Document to which it is or is to be a
party, or for the incurrence of Debt hereunder, except for those authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given, waived or made and are in full force and effect. All applicable waiting
periods in connection with the Acquisition have expired without any action
having been taken by any competent authority restraining, preventing or imposing
materially adverse conditions upon the Acquisition or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

                 (f)     This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party party thereto. This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party party thereto, enforceable against such Loan Party in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).

                 (g)     (i)  The Consolidated balance sheet of the Company and
its Subsidiaries as at December 31, 2004, and the related Consolidated
statements of income and cash flows of the Company and its Subsidiaries for the
fiscal year then ended, accompanied by an opinion of KPMG LLP, independent
public accountants, and the Consolidated balance sheet of the Company and its
Subsidiaries as at March 31, 2005, and the related Consolidated statements of
income and cash flows of the Company and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of the Company, copies
of which have been furnished to each Lender, fairly present, subject, in the
case of said balance sheet as at March 31, 2005, and said statements of income
and cash flows for the three months then ended, to year-end audit adjustments,
the Consolidated financial condition of the Company and its Subsidiaries as at
such dates and the Consolidated results of the operations of the Company and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied. Since December
31, 2004, there has been no Material Adverse Change.

                (ii)     The Consolidated balance sheet of Great Lakes and its
Subsidiaries as at December 31, 2004, and the related Consolidated statements of
income and cash flows of Great Lakes and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of Ernst & Young LLP, independent public
accountants, and the Consolidated balance sheet of Great Lakes and its
Subsidiaries as at March 31, 2005, and the related Consolidated statements of
income and cash flows of Great Lakes and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of Great Lakes, copies
of which have been furnished to each Lender, fairly present, subject, in the
case of said balance sheet as at March 31, 2005, and said statements of income
and cash flows for the three months then ended, to year-end audit adjustments
and absence of footnotes, the Consolidated financial condition of Great Lakes
and its Subsidiaries as at such dates and the Consolidated results of the
operations of Great Lakes and its Subsidiaries for the periods ended on such
dates, all in accordance with generally accepted accounting principles
consistently applied. Since December 31, 2003, there has been no material
adverse change in the business, condition (financial or otherwise), operations
or properties of Great Lakes and its Subsidiaries taken as a whole.

                 (h)      The Consolidated forecasted balance sheets, statements
of income and statements of cash flows of the Company and its Subsidiaries
delivered to the Agent pursuant to Section 3.01(h)(v) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, it being understood that projections are subject to significant
uncertainties and contingencies many of which are beyond the Company's control,
and that no guarantees can be giving that the forecasts will be realized.

                 (i)     There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) would be reasonably likely to have a Material
Adverse Effect (other than the Disclosed Litigation) or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated hereby, and there has been no
material adverse change in the status, or financial effect on any Loan Party or
any of its Subsidiaries, of the Disclosed Litigation.

                 (j)      No Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

                 (k)     Neither any Loan Party nor any of its Subsidiaries is
an "investment company," or an "affiliated person" of, or "promoter" or
"principal underwriter" for, an "investment company," as such terms are defined
in the Investment Company Act of 1940, as amended. Neither any Loan Party nor
any of its Subsidiaries is a "holding company," or a "subsidiary company" of a
"holding company," or an "affiliate" of a "holding company" or of a "subsidiary
company" of a "holding company," as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended. Neither the making of any Advances, nor
the issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

                 (l)     Neither the Information Memorandum nor any other
information, exhibit or report furnished by or on behalf of the Company or any
other Borrower to the Agent or any Lender in connection with the negotiation and
syndication of this Agreement or pursuant to the terms of this Agreement
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements, taken as a whole, made therein not
misleading in any material respect in light of the circumstances under which
such statements were made.

                (m)     The Company is, individually and together with its
Subsidiaries, Solvent.

                 (n)     The Company and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, technology, know-how
and processes necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect (the "Intellectual Property"). No
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does such Borrower know of any valid basis
for any such claim, except, in either case, for such claims that in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
The use of such Intellectual Property by the Company and its Subsidiaries does
not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

                 (o)  (i)  No ERISA Event has occurred or is reasonably expected
to occur with respect to any Plan that has resulted in or is reasonably expected
to result in a liability of any Loan Party or any ERISA Affiliate that in the
aggregate could reasonably be expected to have a Material Adverse Effect.

                (ii)     Neither any Loan Party nor any ERISA Affiliate has
incurred or is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan that in the aggregate could reasonably be expected to have a
Material Adverse Effect.

                (iii)   Neither any Loan Party nor any ERISA Affiliate has been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or has been terminated, within the meaning of Title IV of
ERISA, and no such Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated, within the meaning of Title IV of ERISA.

                 (p)     Except as could not reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect, the operations
and properties of the Company and each of its Subsidiaries comply in all
material respects with all applicable Environmental Laws and Environmental
Permits, all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without ongoing obligations or costs, and no
circumstances exist that could be reasonably likely to (i) form the basis of an
Environmental Action against the Company or any of its Subsidiaries or any of
their properties (whether owned, leased or operated or formerly owned leased or
operated) or (ii) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

                 (q)     Each Loan Party and each of its Subsidiaries and
Affiliates has filed, has caused to be filed or has been included in all
material tax returns (Federal, state, local and foreign) required to be filed
and has paid all taxes shown thereon to be due, together with applicable
interest and penalties.

                 (r)     Except as could not reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect, neither the
business nor the properties of any Loan Party or any of its Subsidiaries are
affected by any unfair labor practices complaint, union representation
campaigns, strike, lockout or other labor dispute.

                 (s)     Each Loan Party and each of its Subsidiaries is in
compliance with all contracts and agreements to which it is a party, except such
non-compliances as have not had, and could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

                 (t)     All Borrowers which are established in the Netherlands
have verified the status of each Lender as a Professional Market Party and such
verification has been conducted in accordance with the requirements of the
Exemption Regulation and the Dutch Central Bank's Policy Guidelines.

ARTICLE V

COVENANTS OF THE COMPANY

                 SECTION 5.01.  Affirmative Covenants.  So long as any Advance
shall remain unpaid, any Bankers' Acceptance, BA Equivalent Note or Letter of
Credit is outstanding or any Lender shall have any Commitment hereunder, the
Company will:

                 (a)     Compliance with Laws, Etc.  Comply, and cause each of
its Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders material to the business of the Company and its
Subsidiaries, such compliance to include, without limitation, compliance with
ERISA, Environmental Laws and the Patriot Act.

                 (b)     Payment of Taxes, Etc.  Pay and discharge, and cause
each of its Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all material taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
neither the Company nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge, claim or levy that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable and enforcement thereof has not
been stayed.

                 (c)     Maintenance of Insurance.  Maintain, and cause each of
its Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates;
provided, however, that the Company and its Subsidiaries may self-insure to the
same extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Subsidiary
operates and to the extent consistent with prudent business practice.

                 (d)      Preservation of Corporate Existence, Etc.  Preserve
and maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate existence, material rights (charter and statutory) and material
franchises; provided, however, that the Company and its Subsidiaries may
consummate any merger or consolidation permitted under Section 5.02(b) and
provided further that neither the Company nor any of its Subsidiaries shall be
required to preserve any right or franchise, or the existence of any Subsidiary
that is not a Loan Party, if the board of directors (or similar governing body)
of the Company or such Subsidiary shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Company or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Company, such Subsidiary or the Lenders.

                 (e)     Visitation Rights.  At any reasonable time and at
reasonable intervals, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Company and any of its Subsidiaries with any of their officers or directors
and with their independent certified public accountants; provided that such
visitation rights shall not include access to or review of any intellectual
property or trade secrets of the Company and provided, further, that, unless an
Event of Default shall have occurred and be continuing, the Company shall have
the right to have a representative present during any such discussion with the
Company's independent certified accountants.

                 (f)     Keeping of Books.  Keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each such Subsidiary in accordance with generally
accepted accounting principles in effect from time to time.

                 (g)     Maintenance of Properties, Etc.  Maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, all of its material
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear, casualty and condemnation
excepted.

                 (h)     Transactions with Affiliates.  Conduct, and cause each
of its Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Company or such Subsidiary than it would obtain in a
comparable arm's-length transaction with a Person not an Affiliate, other than
(i) intercompany transactions among the Company and its Wholly-Owned
Subsidiaries, (ii) customary fees and other benefits to non-officer directors of
the Company and its Subsidiaries and (iii) employment and severance arrangements
with officers and employees of the Company and its Subsidiaries in the ordinary
course of business.

                 (i)     Reporting Requirements.  Furnish to the Lenders:

                 (i)     as soon as available and in any event within 10 days
after the date the Company is required to file its Form 10-Q with the Securities
and Exchange Commission (without giving effect to any extension of such due
date, whether obtained by filing the notification permitted by Rule 12b-25 or
any successor provision or otherwise), the Consolidated balance sheet of the
Company and its Subsidiaries as of the end of such quarter and Consolidated
statements of income and cash flows of the Company and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, duly certified (subject to year-end audit adjustments) by the
chief financial officer, controller or treasurer of the Company as having been
prepared in accordance with generally accepted accounting principles and
certificates of the chief financial officer, controller or treasurer of the
Company as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Company shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

                 (ii)     as soon as available and in any event within 10 days
after the date the Company is required to file its Form 10-K with the Securities
and Exchange Commission (without giving effect to any extension of such due
date, whether obtained by filing the notification permitted by Rule 12b-25 or
any successor provision or otherwise), a copy of the annual audit report for
such year for the Company and its Subsidiaries, containing the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
KPMG LLP or other nationally recognized independent public accountants without
any going concern qualification and certificates of the chief financial officer,
controller or treasurer of the Company as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

                 (iii)    as soon as available and in any event within 75 days
after the beginning of each fiscal year of the Company the budget for such
fiscal year of the Company for such fiscal year certified by the chief financial
officer, controller or treasurer of the Company;

                 (iv)    as soon as possible and in any event within five days
after the occurrence of each Default continuing on the date of such statement, a
statement of the chief financial officer of the Company setting forth details of
such Default and the action that the Company has taken and proposes to take with
respect thereto;

                 (v)     promptly after the sending or filing thereof, copies of
all reports that the Company sends to any of its securityholders, and copies of
all reports and registration statements that the Company or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;

                 (vi)    promptly after the commencement thereof, notice of all
actions and proceedings before any court, governmental agency or arbitrator
affecting the Company or any of its Subsidiaries of the type described in
Section 4.01(i); and

                 (vii)    such other information respecting the Company or any
of its Subsidiaries as any Lender through the Agent may from time to time
reasonably request.

                 (j)     Covenant to Guarantee Obligations and Provide Security.
Upon (x) the formation or acquisition of any new direct or indirect Subsidiaries
by any Loan Party or (y) the commencement of the Security Period, then at the
Company's expense:

                 (i)      within 10 Business Days after such formation or
acquisition, cause each such Subsidiary that is not (A) a controlled foreign
corporation of the Company under Section 957 of the Internal Revenue Code (a
"CFC"), (B) a Subsidiary that engages in no other activity other than the
ownership of the equity of one or more CFCs (a "CFC Holdco"), (C) a special
purpose corporation formed in connection with a securitization transaction or
(D) a captive insurance company (each of the Subsidiaries described in clauses
(A), (B), (C) and (D) being an "Excluded Subsidiary"), to duly execute and
deliver to the Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Agent, guaranteeing the other Loan Parties'
obligations under the Loan Documents,

                 (ii)     within 30 days after the commencement of the Security
Period, execute, and cause each Subsidiary that is not an Excluded Subsidiary to
execute and deliver pledges, assignments and other security agreements as
specified by, and in form and substance reasonably satisfactory to, the Agent to
create Liens securing payment of all of the obligations of such Subsidiary or
Loan Party, respectively, under the Loan Documents in favor of the Agent for the
benefit of the Lenders on the equity interests of each of the Company's
Subsidiaries; provided that (A) the stock of any Subsidiary held by a CFC or a
CFC Holdco shall not be required to be pledged and (B) if such new property is
equity interests in a CFC or a CFC Holdco, no more than 66% of the equity
interests in a CFC or a CFC Holdco shall be pledged in favor of the Agent and
the Lenders,

                 (iii)     if the Security Period is in effect, within 30 days
after such formation or acquisition of any new Subsidiary duly execute and
deliver and cause such Subsidiary and each Loan Party acquiring equity interests
in such Subsidiary to duly execute and deliver to the Agent documents as
specified in clause (ii) above,

                  (iv)    within 60 days after such formation or acquisition or
the commencement of the Security Period, as the case may be, deliver to the
Agent, upon the request of the Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Agent and the Lenders, of counsel for the
Loan Parties reasonably acceptable to the Agent as to (1) the matters contained
in clauses (i), (ii) and (iii) above, (2) such guaranties, guaranty supplements,
pledges, assignments and security agreements being legal, valid and binding
obligations of each Loan Party party thereto enforceable in accordance with
their terms, (3) such pledges, assignments, security agreements and other
actions being sufficient to create valid perfected Liens on such equity
interests and (4) such other matters as the Agent may reasonably request,

                  (v)    at any time and from time to time, promptly execute and
deliver, and cause each Loan Party and each newly acquired or newly formed
Subsidiary (other than any Excluded Subsidiary) to execute and deliver, any and
all further instruments and documents and take, and cause each Loan Party and
each newly acquired or newly formed Subsidiary (other than any Excluded
Subsidiary) to take, all such other action as the Agent may deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens of, such guaranties, pledges, assignments, and security agreements.

Upon the termination of the Security Period and at the request and sole expense
of the Company, the security interests shall terminate on and subject to the
terms of the Collateral Documents, and the parties shall take such further
action all as provided therein.

                 (k)     Further Assurances.  Promptly upon request by the
Agent, or any Lender through the Agent, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, pledge agreements, assignments, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments as the Agent, or any Lender
through the Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party's or any of
its Subsidiaries' properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

                 (l)     Legal Opinions With Respect to Designated
Subsidiaries.  With respect to each Subsidiary of the Company that on or prior
to December 31, 2005 (i) becomes a Designated Subsidiary and (ii) receives an
initial Advance or Drawing, the Company shall deliver or cause to be delivered,
on or prior to January 15, 2006, to the Agent, in form and substance reasonably
satisfactory to the Agent, a favorable opinion of counsel (which may be in-house
counsel) to such Designated Subsidiary.

                 SECTION 5.02.  Negative Covenants.  So long as any Advance
shall remain unpaid, any Bankers' Acceptance, BA Equivalent Note or Letter of
Credit is outstanding or any Lender shall have any Commitment hereunder, the
Company will not:

                 (a)      Liens, Etc.  Create or suffer to exist, or permit any
of its Subsidiaries to create or suffer to exist, any Lien on or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, other
than:

                  (i)      Permitted Liens and Liens, if any, created under the
Loan Documents (including, if applicable, Liens that are required by the terms
of the applicable indentures existing on the date hereof to secure equally and
ratably the Debt issued under such indentures),

                  (ii)     purchase money Liens upon or in any real property or
equipment acquired or held by the Company or any Subsidiary in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Debt incurred solely for the purpose of financing the acquisition of
such property or equipment, or Liens existing on such property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced, provided further that the aggregate principal
amount of the indebtedness secured by the Liens referred to in this clause (ii)
shall not exceed $100,000,000 at any time outstanding,

                  (iii)    the Liens existing on the Effective Date and
described on Schedule 5.02(a) hereto and other Liens aggregating not more than
$10,000,000 existing on the Effective Date on assets of Subsidiaries of the
Company organized outside of the United States,

                  (iv)    Liens on property of a Person existing at the time
such Person is merged into or consolidated with the Company or any Subsidiary of
the Company or becomes a Subsidiary of the Company; provided that such Liens
were not created in contemplation of such merger, consolidation or acquisition
and do not extend to any assets other than those of the Person so merged into or
consolidated with the Company or such Subsidiary or acquired by the Company or
such Subsidiary,

                   (v)     assignments of the right to receive income (including
factoring of accounts receivable) or Liens that arise in connection with
receivables securitization programs, in an aggregate principal amount not to
exceed $325,000,000 at any time outstanding (for purposes of this clause (v),
the "principal amount" of a receivables securitization program shall mean the
amount invested by investors that are not Affiliates of the company and paid to
the Company or its Subsidiaries, as reduced by the aggregate amounts received by
such investors from the payment of receivables and applied to reduce such
invested amounts)),

                  (vi)     other Liens securing obligations in an aggregate
principal amount not to exceed $75,000,000 at any time outstanding prior to the
Investment Grade Rating Date, and not to exceed $200,000,000 at any time
outstanding on or after the Investment Grade Rating Date,

                  (vii)     Liens securing Hedge Agreements in an amount not to
exceed $10,000,000 at any time outstanding, and

                  (viii)    the replacement, extension or renewal of any Lien
permitted by clause (iii) and clause (iv) above upon or in the same property
theretofore subject thereto or the replacement, extension or renewal (without
increase in the amount or change in any direct or contingent obligor) of the
Debt secured thereby.

                 (b)     Mergers, Etc.  Merge into or consolidate with any
Person or permit any Person to merge into it, or permit any of its Subsidiaries
to do so, except that:

                 (i)      the Company may consummate the Acquisition;

                  (ii)     any Subsidiary of the Company may merge into or
consolidate with any other Subsidiary of the Company; provided that, in the case
of any such merger or consolidation, the Person formed by such merger or
consolidation shall be a Wholly-Owned Subsidiary of the Company; and provided
further that, in the case of any such merger or consolidation to which a
Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor;

                  (iii)    as part of any acquisition permitted under Section
5.02(g), any Subsidiary of the Company may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that the Person surviving such merger shall be a Wholly-Owned
Subsidiary of the Company; and provided further that, in the case of any merger
or consolidation to which a Subsidiary Guarantor is a party, the Person formed
by such merger or consolidation shall be a Subsidiary Guarantor;

                   (iv)     as part of any sale or other disposition permitted
under Section 5.02(f) (other than clause (ii) thereof), any Subsidiary of the
Company may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; and

                  (v)     any of the Company's Subsidiaries may merge into the
Company;

provided

, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing and, in the case of
any such merger to which the Company is a party, the Company is the surviving
corporation.



                 (c)     Accounting Changes.  Make or permit, or permit any of
its Subsidiaries to make or permit, any change in accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles.

                 (d)      Subsidiary Debt.  Permit any of its Subsidiaries that
are not Subsidiary Guarantors to create or suffer to exist, any Debt other than:

                  (i)     Debt owed to the Company or to a Wholly-Owned
Subsidiary of the Company or Debt arising under the Loan Documents,

                  (ii)    Debt existing on the Effective Date and described on
Schedule 5.02(d) hereto (the "Existing Debt"), and any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, the Existing
Debt, provided that the principal amount of such Existing Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing,

                  (iii)   Debt secured by Liens permitted by Section 5.02(a)(ii)
or (iv),

                  (iv)    Debt arising in connection with receivables
securitization programs to the extent permitted by Section 5.02(a)(v),

                  (v)     Debt of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Debt was not created in
contemplation of such merger, consolidation or acquisition,

                  (vi)    Debt consisting of guarantees of Debt which is
otherwise permitted by this Section 5.02(d),

                  (vii)    Hedge Agreements permitted under Section 5.02(k)
having an aggregate unrealized net loss position, if any, on a marked to market
basis determined as of any date of determination of Covenant Debt not to exceed
$10,000,000,

                  (viii)    other Debt (whether secured or unsecured) to the
extent such Debt would be permitted to be secured under Section 5.02(a)(vi), and

                  (ix)      endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business.

                 (e)      Lease Obligations.  Create, incur, assume or suffer to
exist, or permit any of its Subsidiaries to create, incur, assume or suffer to
exist, any obligations as lessee for the rental or hire of real or personal
property of any kind under sale and leaseback arrangements that would cause the
direct and contingent liabilities of the Company and its Subsidiaries, on a
Consolidated basis, in respect of all such obligations to exceed $50,000,000
payable in any period of 12 consecutive months prior to the Investment Grade
Rating Date, and not to exceed $100,000,000 payable in any period of 12
consecutive months on or after the Investment Grade Rating Date.

                 (f)      Sales, Etc. of Assets.  Until either (x) the Company
has an Investment Grade Rating or (y) (1) the Public Debt Ratings are at least
BB+ by S&P and Ba1 by Moody's and (2) the ratio of Covenant Debt of the Company
and its Subsidiaries at such date to Consolidated EBITDA of the Company and its
Subsidiaries for the most recently completed four consecutive fiscal quarters is
less than 3.00 to 1.00, sell, lease, transfer or otherwise dispose of, or permit
any of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets (unless such option is conditioned upon approval of the
Required Lenders or termination of this Agreement), except (i) sales of
inventory in the ordinary course of its business, (ii) in a transaction
authorized by subsection (b) of this Section, (iii) in transactions between or
among the Company and its Wholly-Owned Subsidiaries, (iv) dispositions of
obsolete or worn-out tools, equipment or other property no longer used or useful
in business and sales of intellectual property determined to be uneconomical,
negligible or obsolete, (v) licenses and sub-licenses of intellectual property
incurred in the ordinary course of business, (vi) dispositions of Marketable
Securities, (vii) sales of accounts receivable to the extent permitted by
Section 5.02(a)(v), (viii) leases of real property and (ix) sales of assets for
fair value in an aggregate amount not to exceed $25,000,000 or, if the Increase
Conditions (as set forth below) are met, $50,000,000 in any year, provided that
in the case of the sale of any asset in a single transaction or a series of
related transactions in an aggregate amount exceeding $15,000,000, the fair
value of such asset shall have been determined in good faith by the Board of
Directors of the Company. The Increase Conditions are met on any date that the
Public Debt Ratings are at least BB+ by S&P and Ba1 by Moody's and the ratio of
Covenant Debt of the Company and its Subsidiaries at such date to Consolidated
EBITDA of the Company and its Subsidiaries for the most recently completed four
consecutive fiscal quarters is not less than 3.00 to 1.00.

                 (g)      Investments in Other Persons.  Until the Company has
an Investment Grade Rating, make or hold, or permit any of its Subsidiaries to
make or hold, any Investment in any Person other than:

                  (i)     (A) Investments by the Company and its Subsidiaries in
their Subsidiaries outstanding on the date hereof, (B) additional Investments by
the Company and its Subsidiaries in Subsidiary Guarantors, (C) additional
Investments by Subsidiaries of the Company that are not Loan Parties in other
Subsidiaries that are not Subsidiary Guarantors and (D) additional Investments
by the Loan Parties in Wholly-Owned Subsidiaries that are not Loan Parties in an
aggregate amount invested from the date hereof not to exceed $100,000,000;

                  (ii)    loans and advances to employees in the ordinary course
of the business of the Company and its Subsidiaries as presently conducted in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding;

                  (iii)    Investments existing on the date hereof, including
those listed on Schedule 5.02(g), and Investments in Marketable Securities;

                  (iv)     Investments consisting of intercompany Debt;

                   (v)     Investments received in settlement of claims against
another Person in connection with a bankruptcy proceeding against such Person;

                  (vi)     Investments arising in connection with receivables
securitization programs to the extent permitted by Section 5.02(a)(v),

                  (vii)      the purchase or other acquisition of all of the
equity interests in any Person that, upon the consummation thereof, will be a
Wholly-Owned Subsidiary of the Company or one or more of its Wholly-Owned
Subsidiaries (including, without limitation, as a result of a merger or
consolidation) and the purchase or other acquisition by the Company or one or
more of its Wholly-Owned Subsidiaries of all or substantially all of the
property and assets of any Person; provided that, with respect to each purchase
or other acquisition made pursuant to this clause (vii):

                  (A)     the Loan Parties and any such newly created or
acquired Subsidiary shall comply with the requirements of Section 5.01(j);

                  (B)     the lines of business of the Person to be (or the
property and assets of which are to be) so purchased or otherwise acquired shall
be substantially the same lines of business as one or more of the principal
businesses of the Company and its Subsidiaries in the ordinary course or
complimentary to such lines of business;

                  (C)     the total cash consideration (including, without
limitation, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers of such Person or assets and all
assumptions of debt, liabilities and other obligations in connection therewith)
paid by or on behalf of the Company and its Subsidiaries for any such purchase
or other acquisition, when aggregated with the total cash consideration paid by
or on behalf of the Company and its Subsidiaries for all other purchases and
other acquisitions made by the Company and its Subsidiaries pursuant to this
clause (vii), shall not exceed $100,000,000;

                  (D)     (1) immediately before and immediately after giving
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (2) immediately after giving effect to such purchase or
other acquisition, the Company and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 5.03, such compliance
to be determined on the basis of financial statements of such Person or assets
as though such purchase or other acquisition had been consummated as of the
first day of the fiscal period covered thereby; and

                  (E)     the Company shall have delivered to the Agent, on
behalf of the Lenders, at least five Business Days prior to the date on which
any such purchase or other acquisition is to be consummated, a certificate of
the chief financial officer, controller or treasurer of the Company, in form and
substance reasonably satisfactory to the Agent, certifying that all of the
requirements set forth in this clause (vii) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
and

                  (viii)     Investments by the Company and its Subsidiaries not
otherwise permitted under this Section 5.02(g) in an aggregate amount not to
exceed $50,000,000; provided that, with respect to each Investment made after
the date hereof pursuant to this clause (viii):

                  (A)     such Investment shall be in property and assets which
are part of, or in lines of business that are, substantially the same lines of
business as one or more of the principal businesses of the Company and its
Subsidiaries in the ordinary course or complimentary lines of business;

                   (B)     any determination of the amount of such Investment
shall include all cash consideration (including, without limitation, earnouts
and other contingent payment obligations to, and the aggregate amounts paid or
to be paid under noncompete, consulting and other affiliated agreements with,
the sellers of such investment and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Company
and its Subsidiaries in connection with such Investment; and

                  (C)     (1) immediately before and immediately after giving
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (2) immediately after giving effect to such purchase or
other acquisition, the Company and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 5.03, such compliance
to be determined on the basis of financial statements for such Investment as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby.

                 (h)      Change in Nature of Business.  (i) Make, or permit any
of its Subsidiaries to make, any material change in the nature of its business
as carried on at the date hereof; (ii) permit any entity created as a special
purpose entity in connection with any receivables securitization program to own
any material assets or have any material liabilities other than in connection
with its activities as a special purpose vehicle to facilitate such receivables
securitization program; and (iii) permit Crompton International Corp. to engage
in any material operations, or own any material assets or have any material
liabilities other than its ownership of the equity interests of Subsidiaries of
the Company organized in jurisdictions outside of the United States, in each
case so long as Crompton International Corp. is not a Subsidiary Guarantor.

                 (i)     Negative Pledge.  Enter into or suffer to exist, or
permit any of its Subsidiaries to enter into or suffer to exist, any agreement
prohibiting or conditioning the creation or assumption of any Lien upon any of
its property or assets except (i) agreements in favor of the Lenders or
(ii) prohibitions or conditions under (A) indentures, agreements or instruments
in effect on the date hereof and any similar indentures, agreements or
instruments that are no more restrictive as to the ability of the Company or its
Subsidiaries to incur Liens than such existing indentures, agreements or
instruments, (B) any purchase money Debt solely to the extent that the agreement
or instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt, (C) any Capitalized Lease solely to the extent that
such Capitalized Lease prohibits a Lien on the property subject thereto, (D) any
agreement in effect on the date any Person first becomes a Subsidiary of the
Company (so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Company), (E) any restrictions
consisting of customary provisions restricting assignment, subletting or other
transfers contained in leases, licenses and other agreements entered into in the
ordinary course of business so long as such restrictions do not extend to assets
other than those that are the subject of such lease, license or other agreement
or (F) restrictions with respect to any asset pending the close of the sale of
such asset.

                 (j)      Partnerships, Etc.  Until the Company has an
Investment Grade Rating, become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, other
than any Subsidiary the sole assets of which consist of its interest in such
partnership or joint venture.

                 (k)     Speculative Transactions.  Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions (including, without
limitation, take-or-pay contracts) solely for speculative purposes or other than
for the purpose of hedging risks associated with the businesses of the Company
and its Subsidiaries in the ordinary course of such businesses.

                 (l)     Payment Restrictions Affecting Subsidiaries. Directly
or indirectly, enter into or suffer to exist, or permit any of its Subsidiaries
to enter into or suffer to exist, any agreement or arrangement limiting the
ability of any of its Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise transfer assets to or make
Investments in, the Company or any Subsidiary of the Company (whether through a
covenant restricting dividends, loans, asset transfers or investments, a
financial covenant or otherwise), except (i) the Loan Documents, (ii) any
indenture, agreement or instrument existing on the date hereof and any similar
indentures, agreements or instruments that are no more restrictive as to the
ability of the Company or its Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
than such existing indentures, agreements or instruments, (iii) any agreement in
effect at the time a Person first became a Subsidiary of the Company, so long as
such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Company, (iv) any restrictions consisting of
customary provisions restricting assignment, subletting or other transfers
contained in leases, licenses and other agreements entered into in the ordinary
course of business so long as such restrictions do not extend to assets other
than those that are the subject of such lease, license or other agreement, (v)
restrictions with respect to any asset pending the close of the sale of such
asset, (vi) any restriction or encumbrance on the transfer of any assets subject
to the Liens permitted by Section 5.02(a)(ii) or (v), or (vii) under applicable
law.

                 SECTION 5.03. Financial Covenants.  So long as any Advance
shall remain unpaid, any Letter of Credit is outstanding or any Lender shall
have any Commitment hereunder, the Company will:

                 (a)     Leverage Ratio. Maintain, as of any date, a ratio of
Covenant Debt of the Company and its Subsidiaries at such date to Consolidated
EBITDA of the Company and its Subsidiaries for the most recently completed four
consecutive fiscal quarters of not greater than the amount set forth below for
each period set forth below:

Quarter

Ending On



Ratio

June 30, 2005

4.00 : 1.00

September 30, 2005

4.00 : 1.00

December 31, 2005

3.25 : 1.00

March 31, 2006

3.25 : 1.00

June 30, 2006

3.25 : 1.00

September 30, 2006

3.25 : 1.00

December 31, 2006 and thereafter

3.00 : 1.00



                 (b)      Interest Coverage Ratio.  Maintain a ratio of
Consolidated EBITDA of the Company and its Subsidiaries to Interest Expense of
the Company and its Subsidiaries, in each case for the period of four
consecutive financial quarters most recently ended of not less than the amount
set forth below for each period set forth below:

Quarter

Ending On



Ratio

June 30, 2005

3.75 : 1.00

September 30, 2005

3.75 : 1.00

December 31, 2005

4.00 : 1.00

March 31, 2006

4.25 : 1.00

June 30, 2006

4.25 : 1.00

September 30, 2006

4.25 : 1.00

December 31, 2006 and thereafter

4.50 : 1.00



ARTICLE VI

EVENTS OF DEFAULT

                 SECTION 6.01.  Events of Default.  If any of the following
events ("Events of Default") shall occur and be continuing:

                 (a)     The Company or any other Borrower shall fail to pay any
principal of any Advance when the same becomes due and payable; or the Company
or any other Borrower shall fail to pay any interest on any Advance or make any
other payment of fees or other amounts payable under this Agreement or any Note
within three Business Days after the same becomes due and payable; or

                 (b)     Any representation or warranty made by any Loan Party
herein or by any Loan Party (or any of its officers) in connection with this
Agreement or by any Designated Subsidiary in the Designation Agreement pursuant
to which such Designated Subsidiary became a Borrower hereunder shall prove to
have been incorrect in any material respect when made; or

                 (c)     (i) The Company shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(d), (e), (h) or (i), 5.02
or 5.03, or (ii) the Company shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Company by the Agent or any Lender;
or

                 (d)     The Company or any of its Subsidiaries shall fail to
pay any principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $25,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Company or such Subsidiary (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made (other than
prepayments on customary terms in connection with sales of assets), in each case
prior to the stated maturity thereof; or

                 (e)     The Company or any of its Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Company or any of its Subsidiaries seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or

                 (f)     Judgments or orders for the payment of money in excess
of $25,000,000 in the aggregate shall be rendered against the Company or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order and not been stayed or
(ii) there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 6.01(f) if and for so
long as (i) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least "A" by A.M.
Best Company, has been notified of, and has not disputed in writing the claim
made for payment of, the amount of such judgment or order; or

                 (g)     (i) Any Person or two or more Persons acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), directly or indirectly, of Voting Stock of the Company (or other
securities convertible into such Voting Stock) representing 35% or more of the
combined voting power of all Voting Stock of the Company; or (ii) during any
period of up to 24 consecutive months, commencing after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Company, together with individuals who were either (x) elected
by a majority of the remaining members of the board of directors of the Company
or (y) nominated for election by a majority of the remaining members of the
board of directors of the Company, shall cease for any reason to constitute a
majority of the board of directors of the Company; or

                 (h)     The Company or any of its ERISA Affiliates shall incur,
or shall be reasonably likely to incur liability in excess of $25,000,000 in the
aggregate as a result of one or more of the following: (i) the occurrence of any
ERISA Event; (ii) the partial or complete withdrawal of the Company or any of
its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or

                 (i)     any Guaranty or any Collateral Document after delivery
thereof pursuant to Section 3.01 or 5.01(j) shall for any reason cease to be
valid and binding on or enforceable against any Loan Party party to it, or any
such Loan Party shall so state in writing;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)), each Canadian Lender to
accept and/or purchase Bankers' Acceptances and/or make BA Equivalent Notes and
of the Issuing Banks to issue Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
Advances, the Bankers' Acceptances and the BA Equivalent Notes, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, the Bankers' Acceptances and the BA
Equivalent Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Company or any other Borrower under any
Bankruptcy Law, (A) the obligation of each Lender to make Advances (other than
Advances to be made by an Issuing Bank or a Lender pursuant to Section 2.03(c)),
each Canadian Lender to accept and/or purchase Bankers' Acceptances and/or make
BA Equivalent Notes and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) the Advances, the Bankers' Acceptances and
the BA Equivalent Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower.

                 SECTION 6.02.  Actions in Respect of the Letters of Credit upon
Default.  If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in Section
6.01 or otherwise, make demand upon the Borrowers to, and forthwith upon such
demand the Borrowers will, (a) pay to the Agent on behalf of the Lenders in same
day funds at the Agent's office designated in such demand, for deposit in the
L/C Cash Deposit Account, an amount equal to the aggregate Available Amount of
all Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders and not more disadvantageous to the Borrowers than clause (a);
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code, an
amount equal to the aggregate Available Amount of all outstanding Letters of
Credit shall be immediately due and payable to the Agent for the account of the
Lenders without notice to or demand upon the Borrowers, which are expressly
waived by each Borrower, to be held in the L/C Cash Deposit Account. If at any
time an Event of Default is continuing the Agent determines that any funds held
in the L/C Cash Deposit Account are subject to any right or claim of any Person
other than the Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrowers
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrowers
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Deposit Account shall be returned to the Borrowers.

ARTICLE VII

GUARANTY

                 SECTION 7.01.  Unconditional Guaranty  (a)  Each Guarantor,
jointly and severally, hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the Agent or
any Lender in enforcing any rights under this Agreement. Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to the Agent or any Lender under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
other Loan Party.

                 (b)     Each Guarantor, and by its acceptance of this Guaranty,
the Agent and each Lender, hereby confirms that it is the intention of all such
Persons that this Guaranty and the obligations of each Subsidiary Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the obligations of each Subsidiary Guarantor
hereunder. To effectuate the foregoing intention, the Agent, the Lenders and the
Guarantors hereby irrevocably agree that the obligations of each Subsidiary
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.

                 (c)     Each Guarantor hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to the Agent
or any Lender under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Agent and the Lenders under or in respect of the Loan Documents.

                 SECTION 7.02.  Guaranty Absolute.  (a)  Each Guarantor
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Agent or any Lender with respect thereto. The obligations of
each Guarantor under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other obligations of any other Loan Party under or
in respect of the Loan Documents, and a separate action or actions may be
brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against any other Loan Party or
whether any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

                 (a)      any lack of validity or enforceability of any Loan
Document or any agreement or instrument relating thereto;

                 (b)      any change in the time, manner or place of payment of,
or in any other term of, all or any of the Guaranteed Obligations or any other
obligations of any other Loan Party under or in respect of the Loan Documents,
or any other amendment or waiver of or any consent to departure from any Loan
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or any of its Subsidiaries or otherwise;

                 (c)      any taking, exchange, release or non-perfection of any
collateral, or any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

                 (d)      any manner of application of any collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other obligations of any Loan Party under the Loan Documents
or any other assets of any Loan Party or any of its Subsidiaries;

                 (e)      any change, restructuring or termination of the
corporate structure or existence of any Loan Party or any of its Subsidiaries;

                 (f)     any failure of the Agent or any Lender to disclose to
any Loan Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to the Agent or such Lender (each Guarantor waiving
any duty on the part of the Agent and the Lenders to disclose such information);

                 (g)     the failure of any other Person to execute or deliver
this Agreement, any Guaranty Supplement or any other guaranty or agreement or
the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

                 (h)     any other circumstance (including, without limitation,
any statute of limitations) or any existence of or reliance on any
representation by the Agent or any Lender that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any other Loan Party or
otherwise, all as though such payment had not been made.

                 SECTION 7.03.  Waivers and Acknowledgments.  (a)  Each
Guarantor hereby unconditionally and irrevocably waives promptness, diligence,
notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Agent or any Lender protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any collateral.

                 (b)     Each Guarantor hereby unconditionally and irrevocably
waives any right to revoke this Guaranty and acknowledges that this Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.

                 (c)     Each Guarantor hereby unconditionally and irrevocably
waives (i) any defense arising by reason of any claim or defense based upon an
election of remedies by the Agent or any Lender that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the obligations
of such Guarantor hereunder.

                 (d)     Each Guarantor hereby unconditionally and irrevocably
waives any duty on the part of the Agent or any Lender to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party or any of its Subsidiaries now or hereafter known by the
Agent or such Lender.

                 (e)     Each Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.

                 SECTION 7.04.  Subrogation.  Each Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor's obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Agent or any Lender against any other
Loan Party or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from any other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the Termination Date and (c) the latest date of expiration or termination of
all Letters of Credit, such amount shall be received and held in trust for the
benefit of the Agent and the Lenders, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising. If (i) any Guarantor shall make payment to the Agent or any
Lender of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the Termination Date shall have occurred
and (iv) all Letters of Credit shall have expired or been terminated, the Agent
and the Lenders will, at such Guarantor's request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

                 SECTION 7.05.  Subordination.  Each Guarantor hereby
subordinates any and all debts, liabilities and other obligations owed to such
Guarantor by each other Loan Party (the "Subordinated Obligations") to the
Guaranteed Obligations to the extent and in the manner hereinafter set forth in
this Section 7.05:

                 (a)     Prohibited Payments, Etc.  Except during the
continuance of an Event of Default under Section 6.01(a) or (e) (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to such Loan Party), each Guarantor may receive regularly scheduled
payments from such Loan Party on account of the Subordinated Obligations. After
the occurrence and during the continuance of any Event of Default under Section
6.01(a) or (e) (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to such Loan Party), however, unless the
Required Lenders otherwise agree, no Guarantor shall demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.

                 (b)     Prior Payment of Guaranteed Obligations.  In any
proceeding under any Bankruptcy Law relating to such Loan Party, each Guarantor
agrees that the Agent and the Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding ("Post Petition
Interest")) before such Guarantor receives payment of any Subordinated
Obligations.

                 (c)     Turn-Over.  After the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or (e) (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to such Loan Party), each Guarantor shall, if the Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Agent and the Lenders and deliver such payments to the Agent
on account of the Guaranteed Obligations (including all Post Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Guaranty.

                 (d)     Agent Authorization.  After the occurrence and during
the continuance of any Event of Default under Section 6.01(a) or (e) (including
the commencement and continuation of any proceeding under any Bankruptcy Law
relating to such Loan Party), the Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Agent for application to the Guaranteed Obligations (including any and
all Post Petition Interest).

                 SECTION 7.06.  Guaranty Supplements.  Upon the execution and
delivery by any Person of a guaranty supplement in substantially the form of
Exhibit F hereto (each, a "Guaranty Supplement"), (a) such Person shall be
referred to as an "Additional Guarantor" and shall become and be a Guarantor
hereunder, and each reference in this Guaranty to a "Guarantor" shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a "Subsidiary Guarantor" shall also mean and be a reference to
such Additional Guarantor, and (b) each reference herein to "this Guaranty,"
"hereunder," "hereof" or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the "Guaranty," "thereunder,"
"thereof" or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.

                 SECTION 7.07.  Continuing Guaranty; Assignments.  This Guaranty
is a continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon each Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Agent and the Lenders and their
successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, the Agent or any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments, the Advances owing to it and any Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Agent or such Lender herein or
otherwise, in each case as and to the extent provided in Section 9.07. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

ARTICLE VIII

THE AGENT

                 SECTION 8.01.  Authorization and Action.  Each Lender (in its
capacities as a Lender and Issuing Bank, as applicable) hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the Loan
Documents), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement, any other Loan Document or applicable law. The
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Company or any other Loan Party pursuant to the terms of this Agreement.

                 SECTION 8.02.  Agent's Reliance, Etc.  Neither the Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
any Loan Document, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the Agent:
(i) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Agent receives and accepts an Assumption Agreement
entered into by an Assuming Lender as provided in Section 2.18 or an Assignment
and Acceptance entered into by such Lender, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 9.07; (ii) may consult with legal
counsel (including counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any statements,
warranties or representations (whether written or oral) made in or in connection
with any Loan Document; (iv) shall not have any duty to ascertain or to inquire
as to the performance, observance or satisfaction of any of the terms, covenants
or conditions of any Loan Document on the part of any Loan Party or the
existence at any time of any Default or to inspect the property (including the
books and records) of the Company or any other Loan Party; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant hereto; and (vi) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telecopier or telegram) believed
by it to be genuine and signed or sent by the proper party or parties.

                 SECTION 8.03.  Citibank and Affiliates.  With respect to its
Commitments, the Advances made by it and the Note issued to it, Citibank shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term "Lender" or
"Lenders" shall, unless otherwise expressly indicated, include Citibank in its
individual capacity. Citibank and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the Company,
any of its Subsidiaries and any Person who may do business with or own
securities of the Company or any such Subsidiary, all as if Citibank were not
the Agent and without any duty to account therefor to the Lenders. The Agent
shall have no duty to disclose any information obtained or received by it or any
of its Affiliates relating to the Company or any of its Subsidiaries to the
extent such information was obtained or received in any capacity other than as
Agent.

                 SECTION 8.04.  Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

                 SECTION 8.05.  Indemnification.  (a)  Each Lender severally
agrees to indemnify the Agent (to the extent not reimbursed by the Company) from
and against such Lender's Ratable Share of any and all liabilities, obligations,
losses, damages, actions, judgments, suits, costs, expenses or disbursements of
any kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of the Loan Documents or
any action taken or omitted by the Agent in its capacity as such under the Loan
Documents (collectively, the "Indemnified Costs"), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the Agent's
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its Ratable
Share of any out-of-pocket expenses (including counsel fees) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, the Loan Documents, to the extent that the Agent is not
reimbursed for such expenses by the Company. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 8.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

                 (b)     Each Lender severally agrees to indemnify the Issuing
Banks (to the extent not promptly reimbursed by the Company) from and against
such Lender's Ratable Share of any and all liabilities, obligations, losses,
damages, actions, judgments, suits, costs, expenses or disbursements of any kind
or nature whatsoever that may be imposed on, incurred by, or asserted against
any such Issuing Bank in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Issuing Bank in its capacity as
such hereunder or in connection herewith; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank's gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse any such Issuing
Bank promptly upon demand for its Ratable Share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Company under Section 9.04, to the extent that such Issuing Bank is not promptly
reimbursed for such costs and expenses by the Company.

                 (c)     The failure of any Lender to reimburse the Agent or any
Issuing Bank promptly upon demand for its Ratable Share of any amount required
to be paid by the Lenders to the Agent as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse the Agent or any Issuing
Bank for its Ratable Share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse the Agent or any Issuing Bank
for such other Lender's Ratable Share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 8.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. Each of the Agent and each Issuing Bank agrees to return to
the Lenders their respective Ratable Shares of any amounts paid under this
Section 8.05 that are subsequently reimbursed by the Company.

                 SECTION 8.06.  Successor Agent.  The Agent may resign at any
time by giving written notice thereof to the Lenders and the Company and may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent with the consent of the Company, so long as no Event of Default
shall have occurred and be continuing and which consent shall not be
unreasonably withheld or delayed. If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent's giving of notice of resignation or the
Required Lenders' removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent's resignation or removal hereunder as Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

                 SECTION 8.07.  Sub-Agent.  The Sub-Agent has been designated
under this Agreement to carry out duties of the Agent. The Sub-Agent shall be
subject to each of the obligations in this Agreement to be performed by the
Sub-Agent, and each of the Company, each other Borrower, the Lenders and the
Canadian Lenders agrees that the Sub-Agent shall be entitled to exercise each of
the rights and shall be entitled to each of the benefits of the Agent under this
Agreement as relate to the performance of its obligations hereunder. References
in Sections 2.14 and 2.19 to the Agent shall also include the Sub-Agent.

                 SECTION 8.08.  Other Agents.  Each Lender hereby acknowledges
that none of the syndication agents, the documentation agents nor any other
Lender designated as any "Agent" on the signature pages hereof has any liability
hereunder other than in its capacity as a Lender.

ARTICLE IX

MISCELLANEOUS

                 SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or the Notes, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase the
Commitments of the Lenders other than in accordance with Section 2.18,
(c) reduce the principal of, or interest on, the Advances, the Face Amount of
any Bankers' Acceptances or BA Equivalent Notes or any fees or other amounts
payable hereunder, (d) postpone any date fixed for any payment of principal of,
or interest on, the Advances, the Face Amount of any Bankers' Acceptances or BA
Equivalent Notes or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, the Face Amount of any Bankers' Acceptances or BA Equivalent Notes, or
the number of Lenders, that shall be required for the Lenders or any of them to
take any action hereunder, (f) release one or more Guarantors (or otherwise
limit such Guarantors' liability with respect to the obligations owing to the
Agent and the Lenders under the Guaranties) if such release or limitation is in
respect of all or substantially all of the value of the Guaranties to the
Lenders, (g) during the Security Period, release all or substantially all of the
Collateral in any transaction or series of related transactions, (h) amend this
Section 9.01, or (i) extend the Termination Date; and provided further that (x)
no amendment, waiver or consent shall, unless in writing and signed by the Agent
in addition to the Lenders required above to take such action, affect the rights
or duties of the Agent under this Agreement or any Note and (y) no amendment,
waiver or consent shall, unless in writing and signed by the Canadian Lenders or
the Issuing Banks, as the case may be, in addition to the Lenders required above
to take such action, adversely affect the rights or obligations of the Canadian
Lenders or the Issuing Banks, as the case may be, in their capacities as such
under this Agreement.

                 SECTION 9.02.  Notices, Etc.  (a)  All notices and other
communications provided for hereunder shall be either (x) in writing (including
telecopier or telegraphic communication) and mailed, telecopied, telegraphed or
delivered or (y) as and to the extent set forth in Section 9.02(b) and in the
proviso to this Section 9.02(a), if to the Company or any other Borrower, at the
Company's address at 199 Benson Road, Middlebury, Connecticut 06749, Attention:
Treasurer, with a copy to General Counsel; if to any Initial Lender, at its
Domestic Lending Office specified opposite its name on Schedule I hereto; if to
any other Lender, at its Domestic Lending Office specified in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender;
and if to the Agent, at its address at Two Penns Way, New Castle, 19720,
Attention: Bank Loan Syndications Department; or, as to the Company or the
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Company and the
Agent, provided that materials required to be delivered pursuant to Section
5.01(i)(i), (ii) or (v) shall be delivered to the Agent as specified in Section
9.02(b) or as otherwise specified to the Company by the Agent. All such notices
and communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VIII shall not be
effective until received by the Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.

                 (b)     So long as Citibank or any of its Affiliates is the
Agent, materials required to be delivered pursuant to Section 5.01(i)(i), (ii)
and (v) shall be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. The Company agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Company, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the "Communications") available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the "Platform"). The Company acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided "as is" and "as available" and (iii)
neither the Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent or any of its Affiliates in connection with the
Platform.

                 (c)      Each Lender agrees that notice to it (as provided in
the next sentence) (a "Notice") specifying that any Communications have been
posted to the Platform shall constitute effective delivery of such information,
documents or other materials to such Lender for purposes of this Agreement;
provided that if requested by any Lender the Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Agent in writing of such Lender's e-mail address to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.

                 SECTION 9.03.  No Waiver; Remedies.  No failure on the part of
any Lender or the Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

                 SECTION 9.04.  Costs and Expenses.  (a)  The Company agrees to
pay on demand all reasonable and documented costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents and the other documents to be
delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under the Loan Documents. The Company further agrees to pay on
demand all costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of the Loan Documents, including, without limitation, reasonable fees and
expenses of counsel for the Agent and each Lender in connection with the
enforcement of rights under this Section 9.04(a).

                 (b)     The Company agrees to indemnify and hold harmless the
Agent and each Lender and each of their Affiliates and their officers,
directors, employees, agents and advisors (each, an "Indemnified Party") from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) any Loan Document, any of
the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances, the Bankers' Acceptances, BA Equivalent Notes or
Letters of Credit or (ii) the actual or alleged presence of Hazardous Materials
on any property of the Company or any of its Subsidiaries or any Environmental
Action relating in any way to the Company or any of its Subsidiaries, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party's gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Company, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The Company
and the Indemnified Parties agree not to assert any claim for special, indirect,
consequential or punitive damages against any Indemnified Party or the Company,
on any theory of liability, arising out of or otherwise relating to any Loan
Document, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances or the Bankers' Acceptances or BA Equivalent
Notes. The Company further agrees to pay any civil penalty or fine assessed by
OFAC against the Agent or any Lender and all reasonable costs and expenses
(including, without limitation, reasonable counsel fees and expenses) incurred
in connection with the defense thereof, as a result of conduct by any Borrower
that violates a sanction enforced by OFAC.

                 (c)     If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made by any Borrower to or for the account of a
Lender (i) other than on the last day of the Interest Period for such Advance,
as a result of a payment or Conversion pursuant to Section 2.08, 2.10 or 2.12,
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Company pursuant to Section 9.07(a) or (ii) as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, such Borrower
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance. If the amount of the Committed
Currency purchased by any Lender in the case of a Conversion or exchange of
Advances in the case of Section 2.08 or 2.12 exceeds the sum required to satisfy
such Lender's liability in respect of such Advances, such Lender agrees to remit
to the applicable Borrower such excess.

                 (d)     Without prejudice to the survival of any other
agreement of the Borrowers hereunder, the agreements and obligations of the
Borrowers contained in Sections 2.11, 2.14 and 9.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the Notes.

                 SECTION 9.05.  Right of Set-off.  Upon (i) the occurrence and
during the continuance of any Event of Default and (ii) the making of the
request or the granting of the consent specified by Section 6.01 to authorize
the Agent to declare the Advances due and payable pursuant to the provisions of
Section 6.01, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of the Company or
any Loan Party against any and all of the obligations of the Company or any Loan
Party now or hereafter existing under this Agreement and the Note held by such
Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Company or the applicable Loan Party after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

                 SECTION 9.06.  Binding Effect.  This Agreement shall become
effective (other than Section 2.01, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Company and the other Loan Parties to be party
hereto as of the date hereof and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Company, the
other Loan Parties, the Agent and each Lender and their respective successors
and assigns, except that neither the Company nor any other Loan Party shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

                 SECTION 9.07.  Assignments and Participations.  (a)  Each
Lender may with the consent of each Issuing Bank (which consent shall not be
unreasonably withheld or delayed) and, if demanded by the Company (so long as no
Default shall have occurred and be continuing and following (w) the refusal of
such Lender to approve any request for an amendment, waiver or consent, (x) a
demand by such Lender pursuant to Section 2.11 or 2.14, (y) an assertion of
illegality by such Lender pursuant to Section 2.12 or (z) the failure of such
Lender to perform its obligations hereunder) upon at least five Business Days'
notice to such Lender and the Agent, will assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment, its Unissued
Letter of Credit Commitment, the Advances owing to it, its participations in
Letters of Credit and the Note or Notes held by it); provided, however, that
(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement, (ii) except in the case of
an assignment to a Person that, immediately prior to such assignment, was a
Lender or an assignment of all of a Lender's rights and obligations under this
Agreement, the amount of (x) the Revolving Credit Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) the Unissued Letter of Credit Commitment of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
in each case, unless the Company and the Agent otherwise agree, (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of a demand by the Company pursuant to this Section 9.07(a) shall be
arranged by the Company after consultation with the Agent and shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Company pursuant to this Section 9.07(a) unless and
until such Lender shall have received one or more payments from either the
Borrowers or one or more Eligible Assignees in an aggregate amount at least
equal to the aggregate outstanding principal amount of the Advances owing to
such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement, and (vi) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500 payable by the parties to each such
assignment, provided, however, that in the case of each assignment made as a
result of a demand by the Company, such recordation fee shall be payable by the
Company except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Company to an Eligible Assignee that is an
existing Lender. Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.11,
2.14 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations (other than its
obligations under Section 8.05 to the extent any claim thereunder relates to an
event arising prior to such assignment) under this Agreement (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

                 (b)     By executing and delivering an Assignment and
Acceptance, the Lender assignor thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Company or any
other Borrower or the performance or observance by the Company or any other
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

                 (c)     Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Note or Notes subject to such assignment,
the Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Company.

                 (d)     The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the "Register").
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Company and the other Borrowers, the Agent and
the Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. No Assumption Agreement or
Assignment and Acceptance shall be effective unless and until entered in the
Register. The Register shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

                 (e)     Each Lender may sell participations to one or more
banks or other entities (other than the Company or any of its Affiliates) in or
to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and any Note or Notes held by it); provided, however, that (i) such
Lender's obligations under this Agreement (including, without limitation, its
Commitment to the Borrowers hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Company, the other Borrowers, the
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any consent to any departure by the Company or any other Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Notes or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, or
postpone any date fixed for any payment of principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation or release all or substantially all of the
Collateral or the value of the Guaranties.

                 (f)     Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Company furnished to such Lender by
or on behalf of the Company; provided that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Company Information relating to the Company
received by it from such Lender.

                 (g)     Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

                 (h)     No Lender will assign its rights and obligations
hereunder, or sell participations, to any Person who is (i) listed on the
Specially Designated Nationals and Blocked Persons List maintained by OFAC
and/or on any other similar list maintained by the OFAC pursuant to any
authorizing statute, executive order or regulation, or (ii) either (A) included
within the term "designated national" as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar executive orders.

                 SECTION 9.08.  Confidentiality.  Neither the Agent nor any
Lender may disclose to any Person any confidential, proprietary or non-public
information of the Company furnished to the Agent or the Lenders by the Company
(such information being referred to collectively herein as the "Company
Information"), except that each of the Agent and each of the Lenders may
disclose Company Information (i) to its and its affiliates' employees, officers,
directors, agents and advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Company Information and instructed to keep such Company Information confidential
on substantially the same terms as provided herein), (ii) to the extent
requested by any regulatory or self-regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, provided, to the extent practicable under the circumstances, the Agent
or such Lender shall provide the Company with prompt notice of such requested
disclosure so that the Company may seek a protective order prior to the time
when the Agent or such Lender is required to make such disclosure, (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 9.08, to any assignee
or participant or prospective assignee or participant, (vii) to the extent such
Company Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent or such Lender, or (B) is or becomes available to the Agent or such
Lender on a nonconfidential basis from a source other than the Company and
(viii) with the consent of the Company.

                 SECTION 9.09.  Designated Subsidiaries.  
(a)  Designation.  The Company may at any time, and from time to time, by
delivery to the Agent of a Designation Agreement duly executed by the Company
and the respective Subsidiary and substantially in the form of Exhibit D hereto,
designate such Subsidiary as a "Designated Subsidiary" for purposes of this
Agreement and such Subsidiary shall thereupon become a "Designated Subsidiary"
for purposes of this Agreement and, as such, shall have all of the rights and
obligations of a Borrower hereunder. The Agent shall promptly notify each Lender
of each such designation by the Company and the identity of the respective
Subsidiary.

                 (b)     Termination.  Upon the indefeasible payment and
performance in full of all of the indebtedness, liabilities and obligations
under this Agreement of any Designated Subsidiary then, so long as at the time
no Notice of Borrowing or Notice of Issuance in respect of such Designated
Subsidiary is outstanding, such Subsidiary's status as a "Designated Subsidiary"
shall terminate upon notice to such effect from the Agent to the Lenders (which
notice the Agent shall give promptly, and only upon its receipt of a request
therefor from the Company). Thereafter, the Lenders shall be under no further
obligation to make any Advance hereunder to such Designated Subsidiary.

                 (c)     Obligations of Designated Subsidiaries.  A Designated
Subsidiary shall be obligated solely for its own obligations under the Loan
Documents, and not for the obligations of any Borrower that is a U.S. entity.

                 SECTION 9.10.  Governing Law.  This Agreement and the Notes
shall be governed by, and construed in accordance with, the laws of the State of
New York.

                 SECTION 9.11.  Execution in Counterparts.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

                 SECTION 9.12.  Judgment.  (a)  If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due hereunder in Dollars
into another currency, the parties hereto agree, to the fullest extent that they
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank's principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

                 (b)     If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in a Committed Currency into
Dollars, the parties agree to the fullest extent that they may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Agent could purchase such Committed Currency with
Dollars at Citibank's principal office in London at 11:00 A.M. (London time) on
the Business Day preceding that on which final judgment is given.

                 (c)     The obligation of any Borrower in respect of any sum
due from it in any currency (the "Primary Currency") to any Lender or the Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, each Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Agent (as the case may be) against such loss, and if the amount of
the applicable Primary Currency so purchased exceeds such sum due to any Lender
or the Agent (as the case may be) in the applicable Primary Currency, such
Lender or the Agent (as the case may be) agrees to remit to such Borrower such
excess.

                 SECTION 9.13.  Jurisdiction, Etc.  (a)  Each of the parties
hereto and the Designated Subsidiaries hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the Notes, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each Designated
Subsidiary hereby agrees that service of process in any such action or
proceeding brought in the any such New York State court or in such federal court
may be made upon the Company and each Designated Subsidiary hereby irrevocably
appoints the Company its authorized agent to accept such service of process, and
agrees that the failure of the Company to give any notice of any such service
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. The Company and each
Designated Subsidiary hereby further irrevocably consent to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Company
at its address specified pursuant to Section 9.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction. To
the extent that each Designated Subsidiary has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
Designated Subsidiary hereby irrevocably waives such immunity in respect of its
obligations under this Agreement.

                 (b)     Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

                 SECTION 9.14.  Substitution of Currency.  If a change in any
Committed Currency occurs pursuant to any applicable law, rule or regulation of
any governmental, monetary or multi-national authority, this Agreement
(including, without limitation, the definition of Eurocurrency Rate) will be
amended to the extent determined by the Agent (acting reasonably and in
consultation with the Company) to be necessary to reflect the change in currency
and to put the Lenders and the Borrowers in the same position, so far as
possible, that they would have been in if no change in such Committed Currency
had occurred.

                 SECTION 9.15.  No Liability of the Issuing Banks.  The
Borrowers assume all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither an Issuing Bank nor any of its officers or directors shall be
liable or responsible for: (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the applicable Borrower shall have a claim against such Issuing
Bank, and such Issuing Bank shall be liable to such Borrower, to the extent of
any direct, but not consequential, damages suffered by such Borrower that such
Borrower proves were caused by such Issuing Bank's willful misconduct or gross
negligence when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary; provided that nothing
herein shall be deemed to excuse such Issuing Bank if it acts with gross
negligence or willful misconduct in accepting such documents.

                 SECTION 9.16.  Patriot Act Notice.  Each Lender and the Agent
(for itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify each Borrower in
accordance with the Patriot Act. Each Borrower shall provide such information
and take such actions as are reasonably requested by the Agent or any Lenders in
order to assist the Agent and the Lenders in maintaining compliance with the
Patriot Act.

                 SECTION 9.17.  Power of Attorney.  Each Subsidiary of the
Company may from time to time authorize and appoint the Company as its
attorney-in-fact to execute and deliver (a) any amendment, waiver or consent in
accordance with Section 9.01 on behalf of and in the name of such Subsidiary and
(b) any notice or other communication hereunder, on behalf of and in the name of
such Subsidiary. Such authorization shall become effective as of the date on
which such Subsidiary delivers to the Agent a power of attorney enforceable
under applicable law and any additional information to the Agent as necessary to
make such power of attorney the legal, valid and binding obligation of such
Subsidiary.

                 SECTION 9.18.  Lender Representation and Undertaking.   Each
Lender (a) (i) represents and warrants on the date hereof that it is a
Professional Market Party; (ii) expressly (A) acknowledges that it is a
requirement pursuant to the Dutch Act on the Supervision of Credit Institutions
1992 (Wet toezicht kredietwezen 1992) that the Borrowers may only borrow monies
from an entity that qualifies as a Professional Market Party or within a closed
circle (besloten kring), (B) declares that it is fully aware of the consequences
of the incorporation Professional Market Party status set out in this Section
9.18 under clause (i) above, and (C) acknowledges that each of the Borrowers may
rely on the representation concerning its Professional Market Party status set
out in this Section 9.18 under clause (i) above and (b) agrees, that for so long
as it is a requirement under Dutch law that any Lender hereunder needs to be a
Professional Market Party, such Lender will not assign its rights and
obligations hereunder, or sell participations to any Person who (i) does not
qualify as a Professional Market Party; (ii) has not expressly confirmed the
Professional Market Party representation and information undertaking set out in
Section 9.18(a) above; and (iii) has not acknowledged that the Borrowers may
rely upon the representations regarding the Lender's Professional Market Party
status.

                 SECTION 9.19.  Waiver of Jury Trial.  Each of the Company, each
of the other Loan Parties party hereto, the Agent and the Lenders hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Notes or the actions of the Agent or any
Lender in the negotiation, administration, performance or enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

CHEMTURA CORPORATION
By:_______________________
    Title:

CITIBANK, N.A.,
as Agent and as a Lender
By:_______________________
    Title:

CITIBANK, N.A., Canadian Branch,
as a Canadian Lender
By:_______________________
    Title:

BANK OF AMERICA, N.A.,
as a Lender
By:_______________________
    Title:

BANK OF AMERICA, N.A.,
Canada Branch,
as a Canadian Lender
By:_______________________
    Title:

ABN AMRO BANK N.V.,
as a Lender
By:_______________________
    Title:

By:_______________________
    Title:

ABN AMRO BANK N.V., CANADA BRANCH,
as a Canadian Lender
By:_______________________
    Title:

By:_______________________
    Title:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as a Lender
By:_______________________
    Title:

By:_______________________
    Title:

CREDIT SUISSE, TORONTO BRANCH,
as a Canadian Lender
By:_______________________
    Title:

By:_______________________
    Title:

MORGAN STANLEY BANK.,
as a Lender

By:_______________________
    Title:

THE ROYAL BANK OF SCOTLAND PLC.,
as a Lender

By:_______________________
    Title:

WACHOVIA BANK, NATIONAL ASSOCIATION.,
as a Lender

By:_______________________
    Title:

CALYON NEW YORK BRANCH.,
as a Lender

By:_______________________
    Title:

DEUTSCHE BANK AG NEW YORK BRANCH.,
as a Lender

By:_______________________
    Title:

By:_______________________
    Title:

ING CAPITAL LLC.,
as a Lender

By:_______________________
    Title:

SUMITOMO MITSUI BANKING CORP., NEW YORK.,
as a Lender

By:_______________________
    Title:

BANCA INTESA S.P.A. NEW YORK BRANCH.,
as a Lender

By:_______________________
    Title:

By:_______________________
    Title:

BANCA NAZIONALE DEL LAVOR SPA, NEW YORK BRANCH.,
as a Lender

By:_______________________
    Title:

THE BANK OF TOKYO-MITSUBISHI TRUST COMPANY.,
as a Lender

By:_______________________
    Title:

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES.,
as a Lender
By:_______________________
    Title:


SCHEDULE I

CHEMTURA CORPORATION

FIVE YEAR CREDIT AGREEMENT

APPLICABLE LENDING OFFICES



 

Name of Initial Lender

Revolving Credit Commitment

Letter of Credit Commitment

BA Commitment

Domestic Lending Office

Eurocurrency Lending Office

Canadian Lending Office

ABN AMRO Bank N.V.

$65,000,000

$0

$0

540 West Madison Street

Suite 2100

Chicago, IL 60661

Attn: Loan Administration

F: 312 992-5155

540 West Madison Street

Suite 2100

Chicago, IL 60661

Attn: Loan Administration

F: 312 992-5155

N/A

ABN AMRO Bank N.V., Canada Branch

$00

$0

$12,500,000

N/A

N/A

15th Floor T.D. Water House Tower

79 Wellington St. West

P.O. Box 114 T.D. Center

Toronto, Ontario M5K 1G8

Canada

Banca Intesa S.p.A. New York Branch

$25,000,000

$0

$0

1 William Street

New York, NY 10004

F: 212 809-2124

1 William Street

New York, NY 10004

F: 212 809-2124

N/A

Banca Nazionale del Lavoro SpA, New York Branch

$25,000,000

$0

$0

51 West 52nd Street, 36th Floor

New York, NY 10019

Attn: Anna Hernandez

T: 212 314-0679

F: 212 765-2978

51 West 52nd Street, 36th Floor

New York, NY 10019

Attn: Anna Hernandez

T: 212 314-0679

F: 212 765-2978

N/A

Bank of America, N.A.

$75,000,000

$75,000,000

$0

2001 Clayton Road

Concord, CA 94520

Attn: Inderjit Kaur

T: 925 675-8445

F: 888 969-9231

2001 Clayton Road

Concord, CA 94520

Attn: Inderjit Kaur

T: 925 675-8445

F: 888 969-9231

N/A

Bank of America, N.A., Canada Branch

$0

$0

$12,500,000

N/A

N/A

200 Front Street W.

Toronto, Canada

M5V 3L2

Attention: Sylwia Durkiewicz

T: 416-349-4307

F: 416-349-4282

The Bank of Tokyo-Mitsubishi Trust Company

$31,250,000

$0

$0

1251 Avenue of the Americas

12th Floor

New York, NY 10020

Attn: Rolando Uy

T: 201 413-8570

F: 201 521-2304

1251 Avenue of the Americas

12th Floor

New York, NY 10020

Attn: Rolando Uy

T: 201 413-8570

F: 201 521-2304

N/A

Calyon New York Branch

$37,500,000

$75,000,000

$0

1301 Avenue of the Americas

New York, NY 10019

Attn: Lissa Guillaume

T: 212 261-7182

F: 212 261-7696

1301 Avenue of the Americas

New York, NY 10019

Attn: Lissa Guillaume

T: 212 261-7182

F: 212 261-7696

N/A

Citibank, N.A.

$75,000,000

$75,000,000

$0

Two Penns Way

New Castle, DE 19720

Attn: Armando Josh Herrera

T: (302) 894-6153

F: (212) 994-0961

Two Penns Way

New Castle, DE 19720

Attn: Armando Josh Herrera

T: (302) 894-6153

F: (212) 994-0961

N/A

Citibank, N.A., Canadian Branch

$0

$0

$12,500,000

N/A

N/A

123 Front Street

Suite 1100

Toronto, Ontartio M5J 2M3

Canada

Attention: Niyousha Zarinpour

T: (416) 947-5605

F: (416) 947-5650

Credit Suisse, Cayman Islands Branch

$65,000,000

$0

$0

One Madison Avenue

New York, NY 10010

Attn: Ed Markowski

T: 212 538-3380

F: 212 538-6851

One Madison Avenue

New York, NY 10010

Attn: Ed Markowski

T: 212 538-3380

F: 212 538-6851

N/A

Credit Suisse, Toronto Branch

$0

$0

$12,500,000

N/A

N/A

One First Canadian Place

Suite 3000

Toronto, Ontario

Canada

M5X 1C9

Commerzbank AG, New York and Grand Cayman Branches

$31,250,000

$0

$0

2 World Financial Center

New York, NY 10281

Attn: Victoria Montero

T: 212 266-7441

F: 212 266-7772

2 World Financial Center

New York, NY 10281

Attn: Victoria Montero

T: 212 266-7441

F: 212 266-7772

N/A

Deutsche Bank AG New York Branch

$30,000,000

$75,000,000

$0

90 Hudson Street, Floor 1

Jersey City, NJ 07302

Attn: Joe Cusmai

T: 201 593-2202

F: 201 593-2313

90 Hudson Street, Floor 1

Jersey City, NJ 07302

Attn: Joe Cusmai

T: 201 593-2202

F: 201 593-2313

N/A

ING Capital LLC

$37,500,000

$0

$0

1325 Avenue of the Americas

New York, NY 10019

Attn: Ermelinda Young

T: 646 424-8240

F: 646 424-8251

1325 Avenue of the Americas

New York, NY 10019

Attn: Ermelinda Young

T: 646 424-8240

F: 646 424-8251

N/A

Morgan Stanley Bank

$60,000,000

$0

$0

1633 Broadway, 25th Floor

New York, NY 10019

Attn: Larry Benison

T: 212 537-1439

F: 212 537-1867

1633 Broadway, 25th Floor

New York, NY 10019

Attn: Larry Benison

T: 212 537-1439

F: 212 537-1867

N/A

The Royal Bank of Scotland plc

$65,000,000

$0

$0

101 Park avenue

12th Floor

New York, NY 10178

Attn: Mariana Spiridon

T: 212 401-3731

F: 212 401-1494

101 Park avenue

12th Floor

New York, NY 10178

Attn: Mariana Spiridon

T: 212 401-3731

F: 212 401-1494

N/A

Sumitomo Mitsui Banking Corp., New York

$37,500,000

$0

$0

277 Park Avenue

New York, NY 10172

Attn: Kimberly Rosario-Calviat

T: 212 224-4392

F: 212 224-5192

277 Park Avenue

New York, NY 10172

Attn: Kimberly Rosario-Calviat

T: 212 224-4392

F: 212 224-5192

N/A

Wachovia Bank, National Association

$65,000,000

$0

$0

201 S. college Street

NC1183

Charlotte, NC 28244

Attn: Lekeisha Neely

T: 704 374-6145

F: 704 715-0095

3 Bishopsgate

London EC2N 3AB

Attention: Maureen Hart

Phone: 011 44 0207 956 4309

Fax: 011 44 0207 929 4645

N/A

Total:



$



     

 

EXHIBIT A -
FORM OF REVOLVING CREDIT PROMISSORY NOTE


U.S.$_______________                                                            Dated:
_______________, 200_

                    FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
__________ corporation (the "Borrower"), HEREBY PROMISES TO PAY to the order of
_________________________ (the "Lender") for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender's Commitment
in figures] or, if less, the aggregate principal amount of the Advances made by
the Lender to the Borrower pursuant to the Credit Agreement dated as of July 1,
2005, amended and restated as of December __, 2005, among the Borrower,
[Chemtura Corporation,] the Lender and certain other lenders parties thereto,
and Citibank, N.A., as Agent for the Lender and such other lenders (as amended
or modified from time to time, the "Credit Agreement"; the terms defined therein
being used herein as therein defined) outstanding on the Termination Date.

                    The Borrower promises to pay interest on the unpaid
principal amount of each Advance from the date of such Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.

                    Both principal and interest in respect of each Advance (i)
in Dollars are payable in lawful money of the United States of America to the
Agent at its account maintained at 388 Greenwich Street, New York, New York
10013, in same day funds and (ii) in any Committed Currency are payable in such
currency at the applicable Payment Office in same day funds. Each Advance owing
to the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.

                    This Promissory Note is one of the Notes referred to in, and
is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note, (ii) contains provisions for determining the Dollar Equivalent of Advances
denominated in Committed Currencies and (iii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

                                                                 [NAME OF
BORROWER]

                                                                 By___________________

                                                                    Title:



ADVANCES AND PAYMENTS OF PRINCIPAL

 

 

 

Date

Amount of

Advance

Amount of

Principal Paid

or Prepaid

Unpaid Principal

Balance

Notation

Made By

                                                                               
                                                                               
                                                                               
         

EXHIBIT B
FORM OF NOTICE OF BORROWING


Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Two Penns Way
New Castle, Delaware 19720


[Date]

                    Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

                    The undersigned, [Name of Borrower], refers to the Credit
Agreement, dated as of July 1, 2005, amended and restated as of December __,
2005 (as further amended or modified from time to time, the "Credit Agreement",
the terms defined therein being used herein as therein defined), among the
undersigned, [Chemtura Corporation,] certain Lenders parties thereto and
Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
"Proposed Borrowing") as required by Section 2.02(a) of the Credit Agreement:

     (i)     The Business Day of the Proposed Borrowing is _______________,
200_.

     (ii)    The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances] [Eurocurrency Rate Advances] [ Bankers' Acceptances].

     (iii)   The aggregate amount of the Proposed Borrowing is
$_______________][for a Borrowing in a Committed Currency, list currency and
amount of Borrowing].

     [(iv)   The initial Interest Period for each Eurocurrency Rate Advance made
as part of the Proposed Borrowing is _____ month[s].]

     [(v)    The term of the Bankers' Acceptance and BA Equivalent Note is _____
days.]

                    The undersigned hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Borrowing:

     (A)     the representations and warranties contained in Section 4.01 of the
Credit Agreement and, in the case of any Borrowing made to a Designated
Subsidiary, in the Designation Agreement for such Designated Subsidiary, are
correct in all material respects, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date);
and

     (B)     no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.



                                                            Very truly yours,

                                                            [NAME OF BORROWER]

                                                            By:__________________________

                                                                Title:   

EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE


                    Reference is made to the Credit Agreement dated as of July
1, 2005, amended and restated as of December __, 2005 (as further amended or
modified from time to time, the "Credit Agreement") among Chemtura Corporation,
a Delaware corporation (the "Company"), the Lenders (as defined in the Credit
Agreement) and Citibank, N.A., as agent for the Lenders (the "Agent"). Terms
defined in the Credit Agreement are used herein with the same meaning.


                    The "Assignor" and the "Assignee" referred to on Schedule I
hereto agree as follows:

                    1.     The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor's rights and obligations under the [Credit
Agreement as of the date hereof] [the Letter of Credit Facility] [the Canadian
Subfacility] equal to the percentage interest specified on Schedule 1 hereto of
[all outstanding rights and obligations under the Credit Agreement together with
participations in Letters of Credit held by the Assignor on the date hereof]
[such Assignor's Unissued Letter of Credit Commitment] [such Assignor's unused
BA Commitment]. After giving effect to such sale and assignment, the Assignee's
[Revolving Credit Commitment and the amount of the Advances[, Bankers'
Acceptances and BA Equivalent Notes] owing to the Assignee] [Letter of Credit
Commitment] [BA Commitment] will be as set forth on Schedule 1 hereto.

                    2.     The Assignor (i) represents and warrants that it is
the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Company or any
other Borrower or the performance or observance by the Company or any other
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) attaches the Note[,
if any,] held by the Assignor [and requests that the Agent exchange such Note
for a new Note payable to the order of [the Assignee in an amount equal to the
Revolving Credit Commitment assumed by the Assignee pursuant hereto or new Notes
payable to the order of the Assignee in an amount equal to the Revolving Credit
Commitment assumed by the Assignee pursuant hereto and] the Assignor in an
amount equal to the Revolving Credit Commitment retained by the Assignor under
the Credit Agreement[, respectively,] as specified on Schedule 1 hereto].

                    3.     The Assignee (i) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.01 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.14 of the Credit Agreement; (vii) represents and warrants on the date
on which it becomes a party to the Credit Agreement as a Lender in accordance
with the provisions of the Credit Agreement and this Assignment and Acceptance
that it is a Professional Market Party in accordance with applicable Dutch laws
and regulations; and (viii) expressly (A) acknowledges that it is a requirement
pursuant to the Dutch Act on the Supervision of Credit Institutions 1992 (Wet
toezicht kredietwezen 1992) that the Borrowers that are organized under the laws
of the Netherlands may only borrow monies from an entity that qualifies as a
Professional Market Party or within a closed circle (besloten kring), (B)
declares that it is fully aware of the consequences of the incorporation in this
Acceptance and Assignment of the representation concerning its Professional
Market Party status set out herein, and (C) acknowledges that each of the
Borrowers may rely on the representation concerning its Professional Market
Party status as set out herein.

                    4.     Following the execution of this Assignment and
Acceptance, it will be delivered to the Agent for acceptance and recording by
the Agent. The effective date for this Assignment and Acceptance (the "Effective
Date") shall be the date of acceptance hereof by the Agent, unless otherwise
specified on Schedule 1 hereto.

                    5.     Upon such acceptance and recording by the Agent, as
of the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

                    6.     Upon such acceptance and recording by the Agent, from
and after the Effective Date, the Agent shall make all payments under the Credit
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and facility fees with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Notes for
periods prior to the Effective Date directly between themselves.

                    7.     This Assignment and Acceptance shall be governed by,
and construed in accordance with, the laws of the State of New York.

                    8.     This Assignment and Acceptance may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of Schedule 1 to this Assignment and Acceptance by
telecopier shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.

                    IN WITNESS WHEREOF, the Assignor and the Assignee have
caused Schedule 1 to this Assignment and Acceptance to be executed by their
officers thereunto duly authorized as of the date specified thereon.



Schedule 1

to

Assignment and Acceptance

Percentage interest assigned:  ______%
[Assignee's Revolving Credit Commitment:  $______
Aggregate outstanding principal amount of Advances assigned:  $______
Principal amount of Note payable to Assignee:  $______
Principal amount of Note payable to Assignor:  $______]
[Assignee's BA Commitment:  C%____]
[Aggregate Face Amount of Bankers' Acceptances
and BA Equivalent Notes assigned:  C$_____]
[Assignee's Letter of Credit Commitment:  $______]
Effective Date

*:_______________, 200_




[NAME OF ASSIGNOR], as Assignor
By:___________________
   Title:

Dated: _______________, 200_


[NAME OF ASSIGNEE], as Assignee
By:___________________
   Title:

Dated: _______________, 200_

Domestic Lending Office:
[Address]

Canadian Lending Office:
[Address]

Eurocurrency Lending Office:
[Address]





*This date should be no earlier than five Business Days after the delivery of
this assignment and Acceptance to the Agent




Accepted [and Approved]

** this
__________ day of _______________, 200_


CITIBANK, N.A., as Agent
By:_______________________
   Title:


[Approved this __________ day
of _______________, 200_


CHEMTURA CORPORATION
By:_______________________]*
  Title:



**Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of "Eligible Assignee".
*Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of "Eligible Assignee".





EXHIBIT D
FORM OF OPINION OF COUNSEL FOR THE BORROWER










EXHIBIT E
FORM OF DESIGNATION AGREEMENT


[DATE]

To each of the Lenders
parties to the Credit Agreement
(as defined below) and to Citibank, N.A.,
as Agent for such Lenders

Ladies and Gentlemen:

                    Reference is made to the Credit Agreement dated as of July
1, 2005, amended and restated as of December __, 2005 (as further amended or
modified from time to time, the "Credit Agreement") among Chemtura Corporation,
a Delaware corporation (the "Company"), the Lenders (as defined in the Credit
Agreement), and Citibank, N.A., as agent for the Lenders (the "Agent"). Terms
defined in the Credit Agreement are used herein with the same meaning


                   Please be advised that the Company hereby designates its
undersigned Subsidiary, ____________ ("Designated Subsidiary"), as a "Designated
Subsidiary" under and for all purposes of the Credit Agreement.

                    The Designated Subsidiary, in consideration of each Lender's
agreement to extend credit to it under and on the terms and conditions set forth
in the Credit Agreement, does hereby assume each of the obligations imposed upon
a "Designated Subsidiary" and a "Borrower" under the Credit Agreement and agrees
to be bound by the terms and conditions of the Credit Agreement. In furtherance
of the foregoing, the Designated Subsidiary hereby represents and warrants to
each Lender as follows:

         (a)     The Designated Subsidiary is a corporation, unlimited liability
company or other legal entity duly organized, validly existing and in good
standing under the laws of ______________________.

         (b)     The execution, delivery and performance by the Designated
Subsidiary of this Designation Agreement, the Credit Agreement and the Notes to
be delivered by it are within the Designated Subsidiary's corporate or other
powers, have been duly authorized by all necessary corporate or other action and
do not contravene (i) the Designated Subsidiary's organizational documents or
(ii) law or any contractual restriction binding on or affecting the Designated
Subsidiary. The Designation Agreement and the Notes delivered by it have been
duly executed and delivered on behalf of the Designated Subsidiary.

         (c)     No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body or any third
party is required for the due execution, delivery and performance by the
Designated Subsidiary of this Designation Agreement, the Credit Agreement or the
Notes to be delivered by it.

         (d)     This Designation Agreement is, and the Notes to be delivered by
the Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or law).

         (e)     There is no pending or threatened action, suit, investigation
or proceeding affecting the Designated Subsidiary or any of its Subsidiaries
before any court, governmental agency or arbitrator that purports to affect the
legality, validity or enforceability of this Designation Agreement, the Credit
Agreement or any Note of the Designated Subsidiary.

                    The Designated Subsidiary hereby agrees that service of
process in any action or proceeding brought in any New York State court or in
federal court may be made upon the Company at its offices at ___________,
Attention: __________ (the "Process Agent") and the Designated Subsidiary hereby
irrevocably appoints the Process Agent to give any notice of any such service of
process, and agrees that the failure of the Process Agent to give any notice of
any such service shall not impair or affect the validity of such service or of
any judgment rendered in any action or proceeding based thereon.

                    The Company hereby accepts such appointment as Process Agent
and agrees with you that (i) the Company will maintain an office in __________
through the Termination Date and will give the Agent prompt notice of any change
of address of the Company, (ii) the Company will perform its duties as Process
Agent to receive on behalf of the Designated Subsidiary and its property service
of copies of the summons and complaint and any other process which may be served
in any action or proceeding in any New York State or federal court sitting in
New York City arising out of or relating to the Credit Agreement and (iii) the
Company will forward forthwith to the Designated Subsidiary at its address at
___________________ or, if different, its then current address, copies of any
summons, complaint and other process which the Company received in connection
with its appointment as Process Agent.

           This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

                                                            Very truly yours,

                                                            CHEMTURA CORPORATION

                                                            By
_______________________
                                                                Name:
                                                                Title:

                                                            [THE DESIGNATED
SUBSIDIARY]

                                                            By__________________________
                                                               Name:
                                                               Title:


 

 

EXHIBIT F
FORM OF GUARANTY SUPPLEMENT


_________ __, 20__

To each of the Lenders
parties to the Credit Agreement
(as defined below) and to Citibank, N.A.,
as Agent for such Lenders


Ladies and Gentlemen:

                    Reference is made to the Credit Agreement dated as of July
1, 2005, amended and restated as of December __, 2005 (as further amended or
modified from time to time, the "Credit Agreement") among Chemtura Corporation,
a Delaware corporation (the "Company"), the Lenders (as defined in the Credit
Agreement), and Citibank, N.A., as agent for the Lenders (the "Agent") and to
the Subsidiary Guaranty referred to therein. The capitalized terms defined in
the Credit Agreement and not otherwise defined herein are used herein as therein
defined.

                    Section 1.  Guaranty; Limitation of Liability.  (  The
undersigned hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any Lender in
enforcing any rights under this Guaranty Supplement, the Subsidiary Guaranty or
any other Loan Document. Without limiting the generality of the foregoing, the
undersigned's liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to the Agent or
any Lender under or in respect of the Loan Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.


                    (b)     The undersigned, and by its acceptance of this
Guaranty Supplement, the Agent and each Lender, hereby confirms that it is the
intention of all such Persons that this Guaranty Supplement, the Subsidiary
Guaranty and the obligations of the undersigned hereunder and thereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty Supplement, the Subsidiary Guaranty and the obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
Agent, the Lenders and the undersigned hereby irrevocably agree that the
obligations of the undersigned under this Guaranty Supplement and the Subsidiary
Guaranty at any time shall be limited to the maximum amount as will result in
the obligations of the undersigned under this Guaranty Supplement and the
Subsidiary Guaranty not constituting a fraudulent transfer or conveyance.

                    (c)     The undersigned hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
the Agent or any Lender under this Guaranty Supplement, the Subsidiary Guaranty
or any other guaranty, the undersigned will contribute, to the maximum extent
permitted by applicable law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Agent and the
Lenders under or in respect of the Loan Documents.

                    Section 2.  Obligations Under the Guaranty.  The undersigned
hereby agrees, as of the date first above written, to be bound as a Guarantor by
all of the terms and conditions of the Subsidiary Guaranty to the same extent as
each of the other Guarantors thereunder. The undersigned further agrees, as of
the date first above written, that each reference in the Subsidiary Guaranty to
an "Additional Guarantor" or a "Guarantor" shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a "Subsidiary
Guarantor" or a "Loan Party" shall also mean and be a reference to the
undersigned.

                    Section 3.  Representations and Warranties.  The undersigned
hereby makes each representation and warranty set forth in Section 4.01 of the
Credit Agreement to the same extent as each other Guarantor.

                   Section 4.  Delivery by Telecopier.  Delivery of an executed
counterpart of a signature page to this Guaranty Supplement by telecopier shall
be effective as delivery of an original executed counterpart of this Guaranty
Supplement.

                    Section 5.  Governing Law; Jurisdiction; Waiver of Jury
Trial, Etc.  (a)  This Guaranty Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York.

                    (b)     The undersigned hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or any federal court of the United
States of America sitting in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Guaranty
Supplement, the Subsidiary Guaranty or any of the other Loan Documents to which
it is or is to be a party, or for recognition or enforcement of any judgment,
and the undersigned hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State court or, to the extent permitted by law, in such
federal court. The undersigned hereby agrees that service of process in any such
action or proceeding brought in the any such New York State court or in such
federal court may be made upon the Company and the undersigned hereby
irrevocably appoints the Company its authorized agent to accept such service of
process, and agrees that the failure of the Company to give any notice of any
such service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. The undersigned
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Company at its address
specified pursuant to Section 9.02 of the Credit Agreement. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement or the
Subsidiary Guaranty or any other Loan Document shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Guaranty Supplement, the Subsidiary Guaranty or any of the other Loan Documents
to which it is or is to be a party in the courts of any other jurisdiction.

                    (c)     The undersigned irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Guaranty Supplement, the
Subsidiary Guaranty or any of the other Loan Documents to which it is or is to
be a party in any New York State or federal court. The undersigned hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

                    (d)     The undersigned hereby irrevocably waives all right
to trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to any of the Loan
Documents, the Advances or the actions of the Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

                                                            Very truly yours,


                                                            [NAME OF ADDITIONAL
GUARANTOR]

                                                            By:_____________________________
                                                               Title:

EXHIBIT A

 

U.S. $600,000,000

CREDIT AGREEMENT

Dated as of July 1, 2005

AMENDED AND RESTATED

as of December __, 2005

Among

CHEMTURA CORPORATION

as

Borrower



and

THE INITIAL LENDERS NAMED HEREIN

as

Initial Lenders



and

CITIBANK, N.A.

as

Agent



and

BANK OF AMERICA, N.A.

as

Syndication Agent



and

CITIGROUP GLOBAL MARKETS INC.

and

BANC OF AMERICA SECURITIES LLC

as

Joint Lead Arrangers



TABLE OF CONTENTS

ARTICLE I

           SECTION 1.01.  Certain Defined Terms
           SECTION 1.02.  Computation of Time Periods; Other Definitional
Provisions
           SECTION 1.03.  Accounting Terms

ARTICLE II

           SECTION 2.01.  The Advances, Letters of Credit and Bankers'
Acceptances
           SECTION 2.02.  Making the Advances
           SECTION 2.03.  Issuance of and Drawings and Reimbursement Under
Letters of Credit
           SECTION 2.04.  Fees
           SECTION 2.05.  Termination or Reduction of the Commitments
           SECTION 2.06.  Repayment of Advances and Letter of Credit Drawings
           SECTION 2.07.  Interest on Advances
           SECTION 2.08.  Interest Rate Determination
           SECTION 2.09.  Optional Conversion of Advances
           SECTION 2.10.  Prepayments of Advances
           SECTION 2.11.  Increased Costs
           SECTION 2.12.  Illegality
           SECTION 2.13.  Payments and Computations
           SECTION 2.14.  Taxes
           SECTION 2.15.  Sharing of Payments, Etc.
           SECTION 2.16.  Evidence of Debt
           SECTION 2.17.  Use of Proceeds
           SECTION 2.18.  Increase in the Aggregate Commitments


ARTICLE III

           SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01
           SECTION 3.02.  Initial Advance to Each Designated Subsidiary
           SECTION 3.03.  Conditions Precedent to Each Borrowing, Issuance and
Commitment                                   Increase.
           SECTION 3.04.  Determinations Under Section 3.01 and 3.02


ARTICLE IV

           SECTION 4.01.  Representations and Warranties of the Company

ARTICLE V

           SECTION 5.01.  Affirmative Covenants
           SECTION 5.02.  Negative Covenants
           SECTION 5.03.  Financial Covenants

ARTICLE VI

           SECTION 6.01.  Events of Default
           SECTION 6.02.  Actions in Respect of the Letters of Credit upon
Default

ARTICLE VII

           SECTION 7.01.  Unconditional Guaranty
           SECTION 7.02.  Guaranty Absolute
           SECTION 7.03.  Waivers and Acknowledgments
           SECTION 7.04.  Subrogation
           SECTION 7.05.  Subordination
           SECTION 7.06.  Guaranty Supplements
           SECTION 7.07.  Continuing Guaranty; Assignments

ARTICLE VIII

           SECTION 8.01.  Authorization and Action
           SECTION 8.02.  Agent's Reliance, Etc.
           SECTION 8.03.  Citibank and Affiliates
           SECTION 8.04.  Lender Credit Decision
           SECTION 8.05.  Indemnification
           SECTION 8.06.  Successor Agent
           SECTION 8.07.  Sub-Agent
           SECTION 8.08.  Other Agents.

ARTICLE IX


           

SECTION 9.01.  Amendments, Etc.
           SECTION 9.02.  Notices, Etc.
           SECTION 9.03.  No Waiver; Remedies
           SECTION 9.04.  Costs and Expenses
           SECTION 9.05.  Right of Set-off
           SECTION 9.06.  Binding Effect
           SECTION 9.07.  Assignments and Participations
           SECTION 9.08.  Confidentiality
           SECTION 9.09.  Designated Subsidiaries
           SECTION 9.10.  Governing Law
           SECTION 9.11.  Execution in Counterparts
           SECTION 9.12.  Judgment
           SECTION 9.13.  Jurisdiction, Etc.
           SECTION 9.14.  Substitution of Currency
           SECTION 9.15.  No Liability of the Issuing Banks
           SECTION 9.16.  Patriot Act Notice
           SECTION 9.17.  Power of Attorney
           SECTION 9.18.  Waiver of Jury Trial





 

 

Schedules

Schedule I - List of Commitments and Applicable Lending Offices

Schedule II    List of Subsidiary Guarantors

Schedule 2.01(b)            Letter of Credit

Schedule 3.01(b)            Disclosed Litigation

Schedule 4.01(b)            Loan Parties

Schedule 4.01(c)            Subsidiaries of Loan Parties

Schedule 5.02(a)            Existing Liens

Schedule 5.02(d)            Existing Debt

Schedule 5.02(g)            Existing Investments

Exhibits

Exhibit A           Form of Note

Exhibit B           Form of Notice of Borrowing

Exhibit C           Form of Assignment and Acceptance

Exhibit D           Form of Opinion of Counsel for the Borrower

Exhibit E           Form of Designation Agreement

Exhibit F           Form of Guaranty Supplement